                             COMMONWEALTH OF KENTUCKY
                                FRANKLIN CIRCUIT COURT
                                       DIVISION ___
                            CIVIL ACTION NO. _________________
                                    Electronically Filed

GOLBERG SIMPSON, LLC, GS CLOSING, LLC                                               PLAINTIFF

v.                  COMPLAINT FOR DECLARATION OF RIGHTS
                     AND DAMAGES FOR TORTIOUS CONDUCT

EVANSTON INSURANCE COMPANY

Serve:
Kentucky Department of Insurance
Commissioner, Sharon P. Clark
500 Mero Street
2 SE 11
Frankfort, KY 40601
                                                                                  DEFENDANTS




                                                                                                  Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
MARKEL SERVICE, INCORPORATED.

Serve:
CT Corporation System
306 W. Main St., Ste. 512
Frankfort, KY 40601


                                   ** ** ** ** ** ** ** ** **

       Come the Plaintiffs and for their complaint state as follows:

       1.     Goldberg Simpson, LLC (“Goldberg Simpson”) is a Kentucky LLC with its

principal place of business at 9301 Dayflower Street, Prospect, Kentucky 40059.

       2.     GS Closing, LLC (“GS Closing”) is a Kentucky Corporation with its principal place

of business at 9301 Dayflower Street, Prospect, Kentucky 40059.
                                                                                                  COM : 000001 of 000009




                                                                                      EXHIBIT 1
        3.      Both Goldberg Simpson and GS Closing are Named Insureds in renewal of a

surplus lines insurance policy (L809630) with Evanston Insurance Company (“Evanston”). This

lawyers professional liability insurance policy (“The 2019-20 Policy”) is attached as Exhibit 1.

        4.      Markel Services, Inc. (“Markel”) is the claims service manager for Evanston. It is

domiciled in the state of Illinois.

        5.      Evanston Insurance Company (“Evanston”) is an insurance company unlicensed in

Kentucky but authorized to do business as a surplus lines carrier in Kentucky.

        6.      According to the Evanston Insurance Company Policy at hand, Evanston may be

served upon the “Commissioner or Director of Insurance or other official specified for that purpose

in the statute, or his/her successor or successors in office, as its true and lawful attorney upon

whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf




                                                                                                      Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
of the Named Insured or any beneficiary hereunder arising out of this policy….”

        7.      The 2019 Policy has a policy period of July 1, 2019 to July 1, 2020 and provides as

follows:

        SECTION II – INSURING AGREEMENT

        A.      Professional Liability Coverage
        The Company shall pay on behalf of the Insured all sums in excess of the
        Deductible stated in the Declarations, which the Insured becomes legally obligated
        to pay as Damages as a result of a Claim first made against the Insured during the
        Policy Period or the Extended Reporting Period, if applicable, and reported to the
        Company pursuant to Section VIII – Claims, A. Claim Reporting Provision, by
        reason of:
                1. A Wrongful Act arising out of Professional Legal Services; or
                2. Personal Injury committed by the Insured;
                provided:
                       a. The entirety of the Wrongful Act or Personal Injury happened
                                                                                                      COM : 000002 of 000009




                           during the Policy Period or on or after the Retroactive Date;
                           and
                       b. Prior to the effective date of this policy no Insured had any
                           knowledge of such Wrongful Act or Personal Injury, or any
                           fact, circumstance, situation or incident which would lead to a

                                                 2
                           reasonable person in the Insured’s position to conclude that a
                           Claim was likely.

(See Exhibit 1, Professional Liability Policy, page 1 of 11).

       8.      In Subsection VIII of the policy, there is a discovery clause which gives the

Plaintiffs the option to report any awareness of a specific Wrongful Act which is reasonably

expected to result in a Claim. This discovery clause provides that the “insured may provide written

notice to the company and by providing such written notice to the company can assure themselves

that any claims subsequently made against the insured arising out of such wrongful act will be

deemed for the purposes of insurance to have been first made on the date when the written notice

was received by the company.” This allows the insured to give notice of the wrongful act, which

was not yet a claim, and assure themselves that if a claim materializes it will be covered under that




                                                                                                        Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
policy year, not a subsequent policy year, if it arises later. The specific provision is as follows:

       B.     Discovery Clause
       If during the Policy Period, the Insured first becomes aware of a specific
       Wrongful Act or Personal Injury which is reasonably expected to result in a
       Claim within the scope of coverage of this policy, then the Insured may provide
       written notice to the Company containing the information listed below. If such
       written notice is received by the Company during the Policy Period, then any
       Claim subsequently made against the Insured arising out of such Wrongful Act or
       Personal Injury will be deemed for the purpose of this insurance to have been first
       made on the date on which such written notice is first received by the Company.

       It is a condition precedent to the coverage afforded by this Discovery Clause that
       written notice shall be given to the Company containing the following information:
                1. The description of the specific Wrongful Act or Personal Injury;
                2. The date on which such Wrongful Act or Personal Injury took place;
                3. The injury or damage which has or may result from such Wrongful Act
                   or Personal Injury;
                4. The identity of any persons or organization subject to such injury or
                   damage; and
                                                                                                        COM : 000003 of 000009




                5. The circumstances by which the Insured first became aware of such
                   Wrongful Act or Personal Injury.

(See Exhibit 1, Professional Liability Policy, page 7 of 11).



                                                  3
       9.      The policy also provides for the reporting of a Claim. The policy contains a specific

definition of “Claim” and “Damage” as follow:

       C.      Claim means the Insured’s receipt of either:
               1. A written demand for Damages; or
               2. The service of suit or institution of arbitration proceedings against the
                  Insured.

(See Exhibit 1, Professional Liability Policy, page 2 of 11).

       10.     Damages, as that term is used in the above paragraph, is defined in term in the

policy and that definition must be used to the exclusion of all other alternative definitions. As used

in the above paragraph, Damages means only the following:

       D.     Damages means the monetary portion of any judgment, award of
       settlement, and includes punitive or exemplary damages or any multiplied portions
       of damages in excess of actual damages, including trebling of damages, to the
       extend such damages are insurable by law;




                                                                                                         Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
(See Exhibit 1, Professional Liability Policy, Amendment Form MELA 2207 04 17).

       11.     The policy further provides that Claims must be reported in the following matter

and under the following conditions:

       SECTION VIII – CLAIMS
       A. Claim Reporting Provisions
              1. The Insured shall give to the Company written notice as soon as
                 practicable of any Claim first made against the Insured during the
                 Policy Period or the Extended Reporting Period, if applicable, but in no
                 event later than:
                     a. 60 days after expiration of the Policy Period; or
                     b. The expiration of the Extended Reporting Period, if applicable.
       Such Claim must be reported to the address stated in the Company Reporting
       Policyholder Notice attached to this policy.
              2. Subject to Paragraph 1, in the event suit is brought or arbitration is
                 instituted against the Insured, the Insured will immediately forward to
                 the address stated in the Company Reporting Policyholder Notice
                                                                                                         COM : 000004 of 000009




                 attached to this policy, every demand, notice, summons or other process
                 received by the Insured or by the Insured’s representative.

(See Exhibit 1, Professional Liability Policy, page 7 of 11).



                                                  4
        12.    On or about January 10, 2019, Plaintiff Goldberg Simpson received an email from

an attorney, Joseph Blanner (“Blanner 1 Communication”) who was representing a former client

of Goldberg Simpson. In that communication, Mr. Blanner states, among other things, as follows:

        “…Given the exposure which Synergy faces as a result of the pending
        counterclaims, coupled with the prospect of not being able to enforce the pending
        lien, Synergy is looking to your firm, as the party responsible for any mistakes in
        the lien and the filing procedures, to make it whole with regard to its lien claim,
        and to defend it and hold it harmless with regard to the counterclaim filed by
        Origin/Brookside and Commerce Bank. Synergy is also looking to you to pay the
        additional attorney’s fees incurred by it as a result of the foregoing.”

(See Exhibit 2, Blanner 1, Communication, page 2).

        13.    The Blanner 1 Communication could be construed as an alleged Wrongful Act

under the definition of the policy. However, the Blanner 1 Communication was not notice of a

“Claim” as defined in the 2019-20 Policy because there has been no judgment, award or settlement




                                                                                                    Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
in the litigation pertaining to the lien which is the subject of the Blanner 1 Communication.

        14.    Later, on May 29, 2020, Joseph C. Blanner sent a communication (“Blanner 2

Communication”) which states as follows:

        Due to the improper actions taken by your firm, my client was forced to settle its
        lawsuit against Origin for an amount far less than what the case was actually worth.
        Now that the underlying cause of action has concluded, much to the detriment of
        Synergy, Synergy hereby demands the sum of $586,227.39. This amount not only
        reflects what the underlying case was worth but had to forgo due to seeking and
        obtaining a release for actions caused by your firm, but no attorney’s fees and costs
        associated with defending Synergy against the Counterclaim.

(See Exhibit 3, Blanner 2 Communication, page 2).

        15.    At that time (May 29, 2020), there had been no service of a suit or institution of

arbitration proceedings against the insured.
                                                                                                    COM : 000005 of 000009




        16.    There was no written demand for damages against the insured prior to May 29,

2020.



                                                 5
       17.     The insured promptly notified the Defendants of the Blanner 2 Communication.

       18.     Contrary to the terms and conditions of the policy, Evanston Insurance Company

and Markel have refused to defend or provide indemnity under the 2019-20 Policy for the reasons

stated in a denial of coverage email dated July 28, 2020, which stated as follows:

       I have reviewed the materials you provided including the email exchange between
       Steve and Joe on January 10, 2019. In that email, Joe sets forth, in great detail, the
       alleged mistakes with the lien and the lien release. He then states that Synergy “is
       looking to your firm, as the party responsible for any mistakes in the lien and the
       filing procedures, to make it whole with regard to its lien claim, and to defend it
       and hold it harmless with regard to any counterclaim filed by Origin/Brookside and
       Commerce Bank. Synergy is also looking to you to pay the additional attorney’s
       fees incurred by it as a result of the foregoing.” Your policy effective July 1, 2018
       – July 1, 2019, which was in effect when you received the January 10, 2019 email,
       defines Claim as, among other things, “the Insured’s receipt of . . . [a] written
       demand for Damages.” Damages is defined, in relevant part, as “the monetary
       portion of any judgment, award, or settlement.” The policy does not require the
       demand to contain the exact dollar amount of the Damages demanded. Therefore,




                                                                                                      Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
       Synergy’s demand that the firm “make it whole with regard to its lien claim . . .
       defend it and hold it harmless with regard to any counterclaim filed by
       Origin/Brookside and Commerce Bank . . . [and] pay the additional attorney’s fees
       incurred by it as a result of the foregoing” constitutes a written demand for
       Damages. As such, the Claim was first made during the 2018-2019 policy period
       and, for the insuring agreement to be triggered, should have been reported within
       60 days after the expiration of the Policy Period, which was August 30, 2019
       (Section II A.). Because the Claim was not reported by August 30, 2019, the
       reporting requirement of the Insuring Agreement was not satisfied and there is no
       coverage for the Claim. The notice-prejudice rule does not apply to claims made
       policies such as this.

(See Exhibit 4, Denial Email, page 1).

       19.     The Defendant’s position is incorrect and in direct conflict with the clear language

of the policy. An actual controversy exists over whether the coverage is applicable with Markel’s

insurance policy.
                                                                                                      COM : 000006 of 000009




       20.     Plaintiff alleges that coverage does exist under their policy of insurance and the

insurance company has denied same. Plaintiff has an interest in the contracts of insurance and the

obligations therewith to indemnify the      insured under the policy. Thus, there is an actual

                                                 6
controversy and a declaration of rights have been sought, and is by this pleading sought pursuant

to KRS 418.040, et al.

        21.     This Court should declare that Defendant Evanston must provide defense and

indemnity coverage for any claims made and discussed in the Blanner Communications under the

2019-20 Policy and also must hold that the notice was accordingly timely made.

                         Bad Faith and Unfair Claims Settlement Practices Act

        22.     Plaintiff adopts by reference and incorporates herein each and every one of the

preceding allegations as set forth fully herein, and further alleges as follows:

        23.     Defendants had a duty to act in good faith and to deal fairly with the Plaintiffs under

KRS 304.2-230, the Unfair Claims Settlement Practices Act (“UCSPA”). Evanston delegated it’s

duties to Markel contractually and there by making them both jointly responsible to Plaintiff for




                                                                                                          Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
fulfilling the duties.

        24.     Defendants violated the UCSPA as set forth in KRS 304.12-230 (particularly

subsections (2), (3), (4), (5) (6), (7) and (14)) because they: (i) failed to acknowledge and act

reasonably promptly upon communications with respect to claims arising under the insurance

policies issued by it; (ii) failed to adopt and implement reasonable standards for the prompt

investigation of claims arising under insurance policies; (iii) refused to pay Plaintiff’s claim

without conducting a reasonable investigation based upon all available information; (iv) did not

attempt in good faith to effectuate prompt, fair, and equitable settlement of Plaintiff’s claim after

liability had become reasonably clear and damages became reasonably certain; (v) compelled

Plaintiff to institute litigation to recover amounts due under an insurance policy; and (vi) failed to
                                                                                                          COM : 000007 of 000009




promptly provide a reasonable explanation of the basis in the insurance policy in relation to the

facts or law for denial of Plaintiff’s claim or for the offer of a compromise settlement.



                                                  7
       25.     As a direct and proximate result of Defendants’ violations of the UCSPA, Plaintiff

has sustained damages, including but not limited to damages for business loss, emotional distress,

mental anguish, inconvenience of its owners who are insured also, attorney’s fees, and costs.

       26.     Defendants’ violations of the UCSPA warrant an assessment of punitive damages

in that they have acted with reckless disregard to the rights of the insured.

       27.     The aforesaid conduct of Defendants, constitutes bad faith and a breach of their

duty to act in good faith and to deal fairly with the Plaintiffs, as provided by common law.

       28.     Defendants lacked a reasonable basis to deny and delay payment and provide

coverage of Plaintiff’s claim, and Defendants knew or acted recklessly as to whether a reasonable

basis existed to deny or delay payment of her claim.

       29.     As a direct and proximate result of Defendants’ bad faith, Plaintiff has sustained




                                                                                                          Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
damages, including but not limited to damages for business loss, emotional distress, mental

anguish, inconvenience of its owners, attorney’s fees, and costs. Plaintiffs are entitled to attorney’s

fees and 12% interest on delayed claim payments under KRS 304.12-235.

       30.     Defendants conduct constitutes reckless disregard for the rights of Plaintiff, and

constitutes gross negligence, warranting an assessment of punitive damages.

       Wherefore, Plaintiff seeks:

       1.      A declaration of rights under KRS 418.040 et al., that coverage is afforded to

indemnify the insureds under each policy for the acts of their respective insured which are

complained of herein, all of which may be an insured under each policy;

       2.      Any and all other relief and damages to which it may appear entitled, including
                                                                                                          COM : 000008 of 000009




relief sought in this complaint; and

       3.      Trial by jury.



                                                  8
    Respectfully submitted,


    /s/ M. Austin Mehr
    M. AUSTIN MEHR
    Mehr Fairbanks and Peterson
    Trial Lawyers, PLLC
    201 West Short St., Ste. 800
    Lexington, KY 40507
    Telephone: (859) 225-3731
    Fax: (859) 225-3830
    Attorney for Plaintiffs




                                   Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
                                   COM : 000009 of 000009




9
                                                                  EVANSTON INSURANCE COMPANY

111
MARKEL~

        LAWYERS PROFESSIONAL LIABILITY INSURANCE DECLARATIONS
THIS IS A CLAIMS MADE POLICY. THE AMOUNTS INCURRED AS DEFENSE EXPENSES WILL REDUCE THE LIMIT
OF LIABILITY. PLEASE READ THIS ENTIRE POLICY CAREFULLY.

POLICY NUMBER: LA810338                                                          RENEWAL OF POLICY: LA809630
Named Insured and Mailing Address (No., Street, Toon orCity, Coun ty. State, Zip Code)
GOLDBERG SIMPSON, LLC; GS CLOSING, LLC
9301 DA YFLOWER STREET
PROSPECT, KY 40059
Policy Period: Fran 07/01/2019        To 07/01/2020
                    at 12:01 A.M. Standard Time at the address of the Named Insured shown abo-.e.
IN RETURN FOR TH E PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF
T HIS POLICY, THE COMPANY AGREES WITH THE INSURED T O PROVIDE THE INSURANCE
AS STATED IN THIS POLICY.

                                                      Limits of Li ability




                                                                                                                         Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
A . Each Claim:                   $5,000,000
B. Policy Aaaregate:              $5,000,000

                                                           Deductible
A. Each Claim:                     $50,000
B. Aaareaate:                      SNot Applicable

                                                      Retroactive Date
Retroacti'l.e Date:     Full Prior Acts

                                               Premium For Policy Period
1$94,241

                                      Premium For Extended Reporting Period
100% for 12 months; 150% for24 months; 200% for 36 months; or 300% for 60 months

Producer Number, Name and Mailing Address
13492
Cincinnati Intermediaries, Inc.
3975 Erie A\enue
                                                                                                                         EXH : 000001 of 000032




Cincinnati, OH 45208




 MOLA 2000 0417                                                                                            Page 1 of 2
                                                           Endorsements
 Forms and Endorsements aoolying to this Policy and made part of this Policy at time of issue:
                                            SEE MOIL 1001 ATTACHED


These Declarations, together with the Policy, Endorsement{s), Application, and any other
attachments complete the above numbered Policy.




Countersigned:                      07/19/2019
                                       DAlE
                                                               By:
                                                                     AUTHORIZED REPRESENTATIVE

This insurance has been placed with an insurer not
licensed to transact business in the Commonwealth
of Kentucky but eligible as a surplus lines insurer. The
insurer is not a member of the Kentucky Insurance
Guaranty Association. Should the insurer become
insolvent, the protection and benefits of the Kentucky
Insurance Guaranty Association are not available.




                                                                                                             Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
Premium:                            $94,241.00
Municipal Tax:                      $4,712.05
Collection Fee:                     $706.81
Surcharge:                          $1,696.34
Surplus lines Tax:                  $2,827.23
Total Premium:                      $104, 183.43




                                                                                                             EXH : 000002 of 000032




  MOLA .2000 0417                                                                                Page 2of2
                                                                                     INTERLINE



 111
. MARKEL®
                   EVANSTON INSURANCE COMPANY
                                                                        POLICY NUMBER: LA810338




                               FORMS SCHEDULE
 FORM NUMBER        FORM NAME

 MJIL 1000 0810     Policy Jacket
 MPIL 1007 03 14    Privacy Notice
 MPIL 1083 04 15    US Treasury Dept's Office Of Foreign Assets Control ("OFAC") Notice
 MPLA 2000 0417     Notice To Policyholders Company Reporting
 MPLA 2001 0818     Markel's Designed Protection® Risk Management Resources For Law Firms
 MIL 1214 09 17     Trade Or Economic Sanctions
 MOLA 2000 0417     Lawyers Professional Liability Declarations
 MOIL 1001 0810     Forms Schedule
 MELA 0001 0417     Lawyers Professional Liability Insurance Policy
 MEIL 1200 01 10    Service of Suit
 MEIL 5409 0910     Nuclear Energy Liability Exdusion Endorsement
 MELA 2201 0417     25% Minimum Earned Premium Endorsement
 MELA22030417       Amendment of Insured - Title Agency
 MELA 2205 0219     Split Retroactive Date




                                                                                                  Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
 MELA 2207 04 17    Amendment of Definition Of Damages
 MELA 2210 04 17    Choice Of Counsel
 MELA 221104 17     Subpoena Assistance
 MELA 2219 04 17    Crisis Management Expenses
 MELA 2301 0417     Exclusion - Office Sharing
 MELA 2308 0417     Exclusion - Specified Incident, Claim Or Suit




                                                                                                  EXH : 000003 of 000032




 MOIL 10010810                                                                       Page 1of1
                                                                                              PROFESSIONAL LIABILITY



111
MARKEL•                       EVANSTON INSURANCE COMPANY
                     LAWYERS PROFESSIONAL LIABILITY INSURANCE

                        THI S IS A CLAIMS MADE POLICY. PLEASE READ IT CAREFULLY.
In consideration of the premium paid, the undertaking of the Named Insured to pay the Deductible as described herein
and in the amount stated in the Declarations, in reliance upon the statements in the application attached hereto and made
a part hereof and the underwriting information submitted on behalf of the In sured, and subject to the terms , conditions
and lim itations of this policy, l he Company and the Insured agree as follows:
SECTION I - THE INSURED
Insured, either in the singular or plural, means:
A. The Named Insured stated in the Declarations or any Predecessor Firm ;
B. Any lawyer who is a past, present or future partner, officer, director, principal, shareholder, shareholder of a partner,
   member or employee of the Named Insured solely for Professional Legal Se rvices;
C. Any non-lawyer who is a past, current or future employee of the Named Insured or any Predecessor Firm solely
   while acting on behalf of the Named Insured or any Predecessor Firm ;
D. Any person, professional corporation or limited liability professional corporation designated as Of Counsel solely for




                                                                                                                                 Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
   Professi onal Legal Se rvi ces;
E. Any lawyer who is designated Temporary Or Leased Professi onal personnel solely for Professional Lega l
   Se rvices;
F. The heirs, executors, administrators , assigns and legal representati\.es of each In sured hereinabo\e in the e\.ent of
   death, incapacity or bankruptcy of such Insured, but only while acting within the scope of their duties as such on
   behalf of the Named Insured or of the Insure d' s estate.
SECTION II - INSURING AGREEMENT
A. Professional Liability Coverage
    The Company shall pay on behalf of the Insured all sums in excess of the Deductible stated in the Declarations ,
    which the Insured becomes legally obligated to pay as Damage s as a result of a Claim first made against the
    Insured during the Policy Period or the Extended Reporting Period, if applicable, and reported to the Company
    pursuant to Section VIII - Claims, A. Claim Reporting Provision, by reason of:
    1. A Wrongful Act arising out of Professional Legal Services; or
    2. Pe rsonal Injury committed by the Insured;
    provided:
    a. The entirety of the Wrongful Act or Persona l Injury happens during the Pol icy Period or on or after the
       Retroactive Date; and
    b. Prior to the effecti\.e date of this policy no Insured had any knowledge of such Wrongful Act or Personal Injury,
       or any fact, circumstance, situatim or incident which would lead a reasonable person in the lnsured 's position to
                                                                                                                                 EXH : 000004 of 000032



       conclude that a Claim was likely.
B. Supplem entary Paym ents
    1. Discipl inary Proceedings
        a. Solely with respect to Section I - The Insured, A., B., D. , or F. (solely as F. applies to Section I - The Insured
           A., B. or D.), the Company will pay all reasonable and necessary legal fees and legal expenses incurred in



MELA 0001 0417                                                                                                 Page 1 of 11
           defending a Disciplinary Proceeding first recei\ed by the Insured during the Policy Period and reported to
           the Company pursuant to Section VIII - Claims, A. Claim Reporting Pro\4sion; pro\1ded:
           (1) The Wrongful Act gi\1ng rise to the Disciplinary Proceedings happens during the Policy Period or on
               or after the Retroactive Date; and
           (2) Prior to the effecti-.e date of this policy, no Insured had any knowledge of such Disciplinary Proceeding
               or any fact, circumstance, situation or incident which would lead a reasonable person in that lnsured's
               position to conclude that a Disciplinary Proceeding was likely.
       b. The total of such payment will not exceed $50,000 for all Disciplinaiy Proceedings first received during the
          Policy Period or the Extended Reporting Period, if applicable.
       c. No payment shall be made for any taxes; criminal or ci\11 fines, penalties or sanctions; registration or licensing
          fees; or any monetary judgment, award or settlement of any kind.
       Payments for Disciplinary Proceedings will be in addition to the Limits of Liability shown in the Dedarations, and
       such payments shall not be subject to the Deductible.
   2. Loss Of Earnings And Expense Reimbursement
       a. l:Jpon submission to the Company of satisfactory written proof of payment by the Insured, the Company shall
          reimburse the Insured for all reasonable and necessary expenses incurred by the Insured at the Company's
          written request for attendance at any arbitration, Mediation, deposition, hearing or trial in connection with a
          Claim to which this policy applies.
       b. The Company shall compensate the Named Insured for loss of earnings solely of an Insured who is a lawyer
          a maximum of $500 per day per insured lawyer to attend at the Company's request any arbitration,
          Mediation, deposition, hearing or trial in connection with a Claim to which this policy applies.
       c. The maximum the Company shall reimburse all Insureds for all loss of earnings and expense




                                                                                                                               Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
          reimbursements for all Claims to which this policy applies and all attendances at the Company's written
          request is $25,000.
       d. All Breach Mitigation Expenses arising out of a single Unintentional Data Compromise or a series of
          related Unintentional Data Compromises, will be treated as a single Unintentional Data Compromise.
       Reimbursement to the Insured shall be in addition to the Limits of Liability stated in the Declarations, and such
       payments will not be subject to the Deductible.
SECTION Ill - DEFINITIONS
A. Bodily Injury means bodily injury, sickness or disease sustained by a person, including death resulting from any of
    these; pro\1ded, however, Bodily Injury does not include humiliation or the infliction of emotional distress arising
    solely from Personal Injury.
B. Breach Mitigation Expenses means expenses incurred for:
    1. The sen.ices of a public relations professional, or other publicity expenses that are recommended by a public
        relations professional to respond to any actual adverse publicity in the media, that is the result of an
        Unauthorized Access;
    2. Expenses, including but not limited to, notification and related legal fees that are incurred to comply with a
        Security Breach Notice Law and that are the result of an Unauthorized Access; and
    3. Expenses associated with \Cluntarily pro\4ding credit monitoring sen.ices to indi\4duals affected by an
        Unauthorized Access.
C. CJaim means the lnsured's receipt of either:
    1. A written demand for Damages; or
                                                                                                                               EXH : 000005 of 000032




    2. The sen.ice of suit or institution of arbitration proceedings against the Insured.
D. Claim Expenses means reasonalje and necessary amounts incurred by the Company or by the Insured with the
   prior written consent of the Company, in the defense of that portion of any Claim for which coverage is afforded under
   this policy, including costs of investigation, court costs, costs of bonds to release attachments and similar bonds, but




MELA00010417                                                                                                  Page 2of11
     without any obligation of the Company to apply for or furnish any such bonds, and costs of appeals; pro\4ded,
     howewr, that Claims Expenses shall not include:
     1. Salary, wages, owrhead, or benefit expenses of or associated with employees or officials of the Named Insured
        or employees or officials of the Company; or
     2. Salary, wages, administration, owrhead, benefit expenses, or charges of any kind attributable to any in-house
        counsel .or captiw outside counsel for the Named Insured or the Company.
E. Damages means the monetary portion of any judgmen~ award or settlement; pro\Aded, howewr, Damages shall not
     include:
     1. Punitiw or exemplary damages or any multiplied portions of damages in excess of actual damages, including
        trebling of damages, except where insurable by law;
     2. The cost of any modifications or changes to the I nsured's security measures, procedures, software or hardware
         required or agreed to by the Insured to satisfy a judgment, award or settlement;
     3. Taxes, criminal or cMI fines assessed against an Insured, or attorneys' fees of a party other than an Insured or
         other penalties imposed by law;
     4   Sanctions;
     5. Matters which are uninsurable under the law pursuant to which this policy will be construed; or
     6. The return, withdrawal, reduction, restitution or payment of any fees, profits or charges for senAces or
         consideration for any expenses paid to the Insured for senAces or goods.
F: Disciplinary Proceeding means the lnsured's receipt of any complaint, charge or inwstigation commenced or
   action brought by a bar association, disciplinary board or other similar entity alleging \Aolations of the rules of
   professional responsibility, or any other action to limit, suspend or rewke the lnsured's license to practice law.




                                                                                                                                 Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
G. Interrelated Wrongful Acts means all Wrongful Acts that haw as a common connection or nexus, any fact,
     circumstance, situation, ewnt, cause, transaction or series of facts, circumstances, situations, ewnts, causes or
     transactions.                                                                              ·
H. Mediation means the wluntary process in which an objectiw third party who is a qualified professional mediator
   selected by the parties to the Claim, with written agreement of the Company, interwnes between the parties in an
   attempt to achiew settlement of the Claim. Mediation does not include litigation, arbitration or any court mandated
   proceedings.
I.   Of Counsel means any lawyer, professional corporation, limited liability professiooal corporation or any lawyer who is
     an employee of such professional corporation or limited liability professional corporation who is specifically identified
     on the application for this policy as Of Counsel solely while acting on behalf of the Named Insured.
J. Personal Injury means:
     1. Libel, slander or defamation;
     2. Invasion or infringement of the right of privacy; or
     3. Malicious prosecution, abuse of process, false arrest or false imprisonment;
     committed in the performance of Professional Legal Services.
K. Policy Period means the period from the inception date of this policy to the policy expiration date as stated in the
   Declarations, or its eartier cancellation or termination date.
L. Predecessor Firm means any legal entity which was engaged in the practice of law to whose financial assets and
   liabilities the Named Insured is the majority successor in interest and which is designated in the application as a
   Predecessor Firm.
                                                                                                                                 EXH : 000006 of 000032




M. Professional Legal Services means senAces rendered by an Insured:
     1. As a lawyer, notary public, mediator, arbitrator, title insurance agent, or as an administrator, conservator,
        executor, guardian, trustee other than a trustee in bankruptcy, or any other similar fiduciary, pro\Aded that such
        senAces are connected with and incidental to the lnsured's profession as a lawyer, including senAces performed
        in a pro bono capacity, and are performed by or on behalf of the Named Insured or any Predecessor Finn; or



MELA00010417                                                                                                    Page 3of11
    2. As a director or officer of any bar association, its gowming body or any of its committees, pro\Aded that such
       ser\Aces were rendered while such Insured was a partner, officer, director, principal, shareholder, shareholder of
       a partner, member or employee of the Named Insured.
N. Retroactive Date means the Retroactiw Date stated in the Declarations as applicable to this cowrage.
0. Temporary Or Leased Professional means any lawyer, including an independent contractor, who is specifically
   identified on the application for this policy as a Temporary Or Leased Professional solely while acting on behalf of the
   Named Insured.
P. Unauthorized Access means:
    1. A breach of the Named lnsured's security measures, systems or procedures, or any intentional \4olation,
       interception, or use or misuse of the Named lnsured's Electronic Communications System, whether or not for
       profit or gain, by any person, without the permission, knowledge or ratification of the Insured;
    2. Access    to
                 the Named lnsured's Electronic Communications System that is with the lnsured's permission
       where such permission is the result of fraud or deception;
    3. Use of the Named lnsured's Electronic Communications System by a party authorized by the Insured to use
       such system, who does so for an unauthorized purpose;
    4. The introduction of programs into the Named lnsured's Electronic Communications System which contain
       fraudulent or destructiw instructions or code; and
    5. The threat to initiate or activate programs which contain fraudulent or destructiw instructions or code into the
       Named lnsured's Electronic Communications System for the purpose of extorting money or other valuable
       consideration from the Insured.
Q. Unintentional Data Compromise means any computer security incident, intrusion, breach, compromise, theft, loss
   or misuse of the Private Data of the Named Insured.




                                                                                                                              Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
R. Wrongful Act means any act, error or omission by the Insured in rendering or failing to render Professional Legal
   Services for others, and includes Interrelated Wrongful Acts.
SECTION IV - EXCLUSIONS
This policy does not apply to any Claim:
A. Based upon, arising out of, or in any way imol\Ang any:
    1. Contract or agreement for, or any other right relating to, payment of or di\Asion of any fees or fee apportionment
       between the Insured and any lawyer,
    2. Obligation of the Insured under any workers' compensation, unemployment compensation or disability benefits
       law or under any similar law;
    3. Wrongful termination or other employment related practices;
    4. Actual or alleged Bodily Injury, or damage to or destruction of any tangible property including loss of use thereof;
    5. The lnsured's ser\Aces or capacity as a securities broker, dealer, financial planner, inwstment ad\4sor,
       accountant, real estate broker or real estate agent;
    6. Unlawful discrimination by any Insured;
    7. Notarized certification or acknowledgement by any Insured, in their capacity as a notary public, of a signature
       without the physical appearance at the time of said notarization before such notary public, or the person who is or
       claims to be the person signing such instrument;
    8. The lnsured's capacity as a public official, or as an employee of a gowmmental body, subdi\Asion or agency;
       pro\Aded, howewr, this exclusion does not apply to the rendering of Professional Legal Services by an Insured
                                                                                                                              EXH : 000007 of 000032




       to a gowmmental body, subdi\4sion or agency wherein the Named Insured racer.es a fee for such Professional
       Legal Services;
    9. Actual or alleged \4olations of the Employee Retirement .Income Security Act of 1974 (ERISA) and its
       amendments or any regulation or order issued pursuant thereto or any similar federal, state or local law;




MELA 0001 0417                                                                                               Page 4of11
    10. Deliberately criminal, dishonest or fi"audulent act, error or omission if a judgement or other final adjudication
        adverse to the Insured establishes that the Insured committed a criminal, dishonest or fraudulent act, error or
        omission; prmAded, however, any criminal, dishonest or fraudulent act, error or omission pertaining to any
        Insured under this policy will not be imputed to any other Insured under this policy for the purpose determining
        the applicability of this exclusion:
    11. Actual or alleged \1olation of any law, whether statutory, regulatory or common law, respecting any of the
        following acti\1ties: antitrust, business competition, unfair trade practices or tortious interference in another's
        business or contractual relationships; or
    12. Any Unauthorized Access or Unintentional Data Compromise;
B. Made against the Insured by or on behalf of any Insured under this policy; pro\1ded, howewr, this exclusion does
   not apply to a Claim arising out of the rendering of Professional Legal Services by an Insured rendered to such
   other Insured as a client;
C. Brought by or on behalfof any entity, of which at the time Professional Legal Services were rendered, any Insured
   had more than a 15% ownership interest or control, whether or not such ownership interest or control is financial or
   otherwise; or
D. For conwrsion, misappropriation or defalcation of funds or property.
SECTION V - TERRITORY
The insurance afforded by this policy applies worldwide, except for any country on which the gowmment of the United
States of America has imposed trade sanctions, embargoes or any similar regulations that prohibit the transaction of
business with or within such country,·pro"1ded the Claim is first made in the United States of America, its territories,
possessions, Puerto Rico or Canada.
SECTION VI - LIMITS OF LIABILITY, DEDUCTIBLES, MULTIPLE CLAIMS AND RELATED CLAIMS




                                                                                                                               Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
A. Limits Of Liability
    1. Each Claim
        The liability of the Company for the combined total of Damages and Claim Expenses for each Claim first made
        against the Insured during the Polley Period or Extended Reporting Period, if applicable, shall not exceed the
        Each Claim Limit of Liability stated in the Declarations. This limit applies as excess owr the Deductible amount.
    2. Policy Aggregate
        Subject to Paragraph 1., the total liability of the Company for the combined total of all Damages and Claim
        Expenses arising out of all Claims first made against the Insured during the Policy Period and the Extended
        Reporting Period, if applicable, shall not exceed the Poncy Aooregate Limit of Liability stated in the Declarations.
        This limit applies as excess owr the Deductible amount.
B. Deductibles
    1. Each Claim Deductible
        The Each Claim Deductible amount stated in the Declarations will be paid by the Named Insured and will be
        applicable to each Claim and will apply to Damages and Claim Expenses, whether or not any Damages
        payments are made.
        Such Deductible amounts shall be paid by the Named Insured within 10 days of receipt of written demand by the
        Company. The determination of the Company as to the reasonableness of the Claim Expenses will be
        conclusive.
    2. Aggregate Deductible
        Subject to Paragraph 1., the total Deductible payments to be paid by the Named Insured will not exceed the
                                                                                                                               EXH : 000008 of 000032




        Deductible stated in the Dedarations for Damages and Claim Expenses arising out of all Claims, other than any
        Supplementary Payments, first made during the Policy Period and the Extended Reporting Period, if
        applicable.




MELA00010417                                                                                                  Page 5of11
   3. Deductible Credits
       If a Claim is settled without litigation, arbitration, Mediation or court mandated proceedings, the Deductible for
       such Claim will be reduced by 75% or$25,000, whichewr is less. If the Named Insured and the Company agree
       to Mediation and such Claim is settled at Mediation, the Deductible for such Claim will be reduced by 50% or
       $20,000, whichewr is less.
C. Multiple Insureds, Claims And Claimants
   The inclusion herein of more than one Insured in any Claim or the making of Claims by more than one person or
   organization will not operate to increase the Limits of Liability stated in the Declarations. More than one Claim arising
   out of a single Wrongful Act or Personal Injury or a series of related Wrongful Acts or Personal Injuries will be
   considered a single Claim. AD such Claims, whenewr made, will be treated as a single Claim. Such single Claim will
   be deemed first made on the date on which the earliest Claim arising out of such Wrongful Act, Personal Injury or
   Interrelated Wrongful Act is made or with respect to written notice gi\en to and accepted by the Company pursuant
   to Section VIII - Claims, A. Claim Reportirg Pro\Asion on the date within the Policy Period on which such notice of
   potential Claim is first receiwd by the Company.
SECTION VII - DEFENSE, SETTLEMENTS AND CLAIM EXPENSES
A. Defense, Investigation And Settlement Of Claims
   1. The Company will ha\e the right and duty to defend and in\estigate any Claim to which co\erage under this
      policy applies pursuant to the following pro\4sions:
       a.   Claim Expenses incurred in defending and inwstigating such Claim shall be a part of and not in addition to
            the Limits of Liability stated in the Declarations. Such Claim Expenses will reduce the Limits of Liability and
            will be applied against the Deductible. The Company will haw no obligation to pay any Damages or to defend
            or continue to defend any Claim or to pay Claim Expenses after the Limits of Liability as stated in the
            Declarations haw been tendered to the Insured or into the court or exhausted by payment(s) of Damages or




                                                                                                                               Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
            Claim Expenses.
       b. The Company will select defense counsel; pro\Aded, howewr, that if the law of the state of the lnsured's
          domicile (as stated in the Declarations) allows the Insured to control the selection of defense counsel where
          a conflict of interest has arisen between the Insured and the Company, the Company will pro\4de a list of
          attorneys or law firms from which the Insured may designate defense counsel who will act solely in the
          interest of the Insured, and the Insured will direct such defense counsel to cooperate with the Company.
          Such cooperation shall include:
            (1) Pro\4ding on a regular basis, but not less frequently than e\ery 3 months, written reports on claimed
                Damages, potential liability, progress of any litigation, any settlement demands, or any inwstigation
                dewlopments that materially affect the Claim;
            (2) Pro\4ding any other reasonable infonnation requested and a fully itemized billing on a periodic basis; and
            (3) Cooperating with the Company and the Insured in resol\4ng any disputes, including but not limited to
                billing disputes.
            The fees and costs incurred by such defense counsel as set forth abo\e, including those fees and costs
            generated by cooperation with the Company will be included in Claim Expenses. Such Claim Expenses will
            be a part of and will not be in addition to the Limits of Liability as stated in the Declarations. Such Claim
            Expenses will reduce the Limits of Liability and will be applied against the Deductible.
B. Consent To Settlements
   1. The Company will not settle any Claim without the prior written consent of the Insured, but the Company will
       haw, at all times, the right to recommend any settlement of any Claim. If the Insured refuses to settle such
       Claim pursuant to the Company's recommendations, then the Company's liabi6ty in regard to sudl Claim will not
                                                                                                                               EXH : 000009 of 000032




       exceed the amount for which the Claim could haw been settled and the amount of any Claim Expenses incuned
       up to the date of the lnsured's refusal to settle the Claim. Such amounts are subject to the pro\4sions of
       Paragraphs A. and B. of Section VI - Limits Of Liability, Deductibles, Multiple Claims and Related Claims.
   2. The Insured will not, with respect to any Claim co-.ered under this policy, except at his or her own cost, make Brr/
       payment, admit any liabiltty, settle any Claims, assume any obligation, agree to arbitration or any similar means
       of resolution of any dispute, waiw any rights or incur Claim Expenses without the Company's prior written



MELA00010417                                                                                                 Page 6of11
      consent, such consent not to be unreasonably withheld. Any costs and expenses incurred by the Insured prior to
      the Insured gi\1ng written notice of the Claim to the Company will be borne by the Insured and will not constitute
      satisfaction of the Deductible.
SECTION VIII - CLAIMS
A. Claim Reporting Provision
   1. The Insured shall give to the Company written notice as soon as practicable of any Claim first made against the
      Insured during the Policy Period or the Extended Reporting Period, if applicable, but in no event later than:
      a. 60 days after expiration of the Policy Period; or
       b. The expiration of the Extended Reporting Period, if applicable.
      Such Claim must be reported to the address stated in the Company Reporting Policyholder Notice attached to
      this policy.
   2. Subject to Paragraph 1., in the event suit is brought or arbitration is instituted against the Insured, the Insured
      will immediately forward to the address stated in the Company Reporting Policyholder Notice attached to this
      policy, every demand, notice, summons or other process received by the Insured or by the lnsured's
      representatives.
B. Discovery Clause
   If during the Policy Period, the Insured first becomes aware of a specific Wrongful Act or Personal Injury which is
   reasonably expected to result in a Claim within the scope of coverage of this policy, then the Insured may pro\1de
   written notice to the Company containing the information listed below. If such written notice is received by the
   Company during the Policy Period, then any Claim subsequently made against the Insured arising out of such
   Wrongful Act or Personal Injury will be deemed for the purpose of this insurance to have been first made on the
   date on which such written notice is first received by the Company.




                                                                                                                             Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
   It is a condition precedent to the coverage afforded by this Discovery Clause that written notice shall be given to the
   Company containing the following information:
   1. The description of the specific Wrongful Act or Personal Injury;
   2. The date on which such Wrongful Act or Personal Injury took place;
   3. The injury or damage which has or may result from such Wrongful Act or Personal Injury;
   4. The identity of any persons or organization subject to such injury or damage; and
   5. The circumstances by which the Insured first became aware of such Wrongful Act or Personal Injury.
C. Assistance And Cooperation Of The Insured
   The Insured will cooperate with the Company and upon the Company's request, the Insured will:
   1. Submit to examination and inter.1ew by a representative of the Company, under oath if required;
   2. Attend hearings, depositions and trials;
   3. Assist in effecting settlement, securing and gi\4ng e\1dence, and obtaining the attendance of witnesses in the
       conduct of suits; and
   4. Give a written statement or statements to the Company's representatives and meet with such representatives for
       the purpose of determining coverage and investigating or defending any Claim, all without cost to the Company
       other than expense reimbursement pro\1ded under Section II- Insuring Agreement, B. Supplementary Payments.
   The Insured will further cooperate with the Company and do whatever is necessary to secure and affect any right of
   indemnity, contribution or apportionment which the Insured may have.
                                                                                                                             EXH : 000010 of 000032




D. False Or Fraudulent Claims
   If any Insured commits fraud in proffering any Claim, this insurance shall become \Oid from the date such fraudulent
   Claim is proffered.




MELA00010417                                                                                                Page 7of11
SECTION IX - EXTENDED REPORTING PERIOD
A. If the Named Insured or Company nonrenews this policy or cancels this policy pursuant to Section XI - Other
   Conditions, A. Cancellation for reasons other than nonpayment of premium or Deductible or non-compliance with the
   terms and conditions of this policy, then the Named Insured will have the right upon payment of an additional
   premium, calculated at the percentage stated below of the annual premium for the Policy Period, to extend the
   coverage granted under this policy, to Claims made against the Insureds during the months stated below:
   1. 100% for 12 months;
  . 2. 150% for 24 months;
   3. 200% for 36 months; or
   4. 300% for 60 months;
   as elected by the Named Insured, and reported to the Company pursuant to Section VIII - Claims, A. Claim ReportinJ
   Pro\Asion, following immediately upon the effective date of such canceDation or nonrenewal, for any Wrongful Act or
   Personal Injury committed on or after the Retroactive Date and prior to the effecti\.e date of such cancellation or
   nonrenewal. This period of months as elected by the Named Insured and described in this paragraph will be referred
   to in this policy as the Extended Reporting Period.
    If, however, this policy is immediately succeeded by similar claims made insurance coverage on which the
    Retroactive Date is the same as or ear1ier than that stated in the Decla113tions, the succeeding insurance will be
    deemed to be a renewal hereof and, in consequence, the Named Insured will have no right to purchase an Extended
    Reporting Period.
    The quotation of a different premium, Deductible or Limit of Liability for renewal does not constitute a cancellation or
    refusal to renew for the purpose of this pro\Asion.
B. As a condition precedent to the right to purchase the Extended Reporting Period, the Named Insured must have paid:




                                                                                                                               Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
    1. All Deductibles when due;
    2. All premiums due for the Policy Period; and
    3. All premium and deductibles due on any other policy(ies) issued by the Company or any of its affiliated
        companies in an uninterrupted series of policies for which this policy is a renewal or replacement.
    The right to purchase the Extended Reporting Period will terminate unless a written request for the Extended
    Reporting Period is received by the Company within 30 days after the effective date of cancellation or nonrenewal
    together with full payment for the Extended Reporting Period. If such written request and premium payment for the
    Extended Reporting Period are not so received by the Company, there shall be no right to purchase the Extended
    Reporting Period at a later date.
C. In the e\ent of the purchase of the Extended Reporting Period, the entire premium therefor will be fully earned at its
   commencement.
D. The Extended Reporting Period will not in any way increase the Limits of Liability as stated in the Declarations.
SECTION X - NON-PRACTICING EXTENDED REPORTING PERIOD OPTIONS
A. Any natural person who is a partner, officer, director, principal, shareholder, shareholder of a partner, member or
   employee of the Named Insured who, during the Policy Period, retires or otherwise ceases, except by suicide, the
   private practice of their profession as a lawyer will have the right upon payment of an additional premium of:
    1. 150% of the annual premium for the Policy Period di\1ded by the total number of lawyers stated in the applicatic:ll
       for this policy for 12 months; or
    2. 200% of the annual premium forthe Policy Period di\1ded by the total number of lawyers stated in the applicatim
        for this policy for 24 months;
                                                                                                                               EXH : 000011 of 000032




    to extend coverage granted under this policy, to Claims first made against such Insured, during 12 or 24 months as
    elected by the Insured, and reported to the Company pursuant to Section VIII-Claims, A. Claim Reporting Pro\1sim,
    following immediately upon the effective date of such retirement or cessation of private practice, for any Wrongful /Id.
    or Personal Injury committed on or after the Retroactive Date and prior to the effective date of such retirement or
    cessation of private practice. This period of months as elected by the Insured and described in this paragraph will be
    referred to in this policy as the Non-Practicing Extended Reporting Period.


MELA00010417                                                                                                 Page 8of11
    This Non-Practicing Extended Reporting Period Option will not be available when the license to practice law of the
    Insured exercising the Non-Practicing Reporting Period Option has been re\()ked, suspended or surrendered at the
    request of any disciplinary or regulatory authority for any reason other than the retirement or cessation of private
    practice of such Insured at, on or prior to the effective date of retirement or cessation of private practice.
B. As a condition precedent to the right to elect the Non-Practicing Extended Reporting Period, the Named Insured must
   have paid:
    1. All Deductibles when due;
    2. All premiums due for the Policy Period; and
    3. All premium and deductibles due on any other policy(ies) issued by the Company or any of its affiliated
       companies in an uninterrupted series of policies for which this policy is a renewal or replacement.
    The right to elect the Non-Practicing Extended Reporting Period will terminate unless a written request for the Non-
    Practicing Extended Reporting Period is received by the Company within 60 days after the effective date of retirement
    or cessation of private practice together with full payment for the Non-Practicing Extended Reporting Period. If such
    written request and fully earned premium payment for the Non-Practicing Extended Reporting Period are not so
    received by the Company, there shall be no right to purchase the Non-Practicing Extended Reporting Period at a later
    date.
C. In the event of the purchase of the Non-Practicing Extended Reporting Period, the entire premium therefor will be fully
    earned at its commencement.
D. The Non-Practicing Extended Reporting Period will not in any way increase the Limits of Liability stated in the
   Declarations.
SECTION XI - OTHER CONDITIONS
A. Cancellation




                                                                                                                               Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
    1. This policy may be cancelled by the Named Insured on behalfof all Insureds by mailing to the Company written
       notice stating when thereafter such cancellation shall be effective. If cancelled by the Named Insured, the earned
       premium will be computed at the customary short rate. Payment or tender of unearned premium will not be a
       condition precedent to the effectiveness of cancellation, but such payment will be made as soon as practicable.
    2. This policy may be cancelled by the Company tiy mailing to the Named Insured, at the address stated in the
        Declarations, written notice stating when, not less than 30 days thereafter, such cancellation shall be effective.
        However, if the Company cancels the policy because the Named Insured has failed to pay a premium or
        Deductible when due, including premium and deductibles due on any other policyOes) issued by the Company or
        any of its affiliated companies in an uninterrupted series of policies for which this policy is a renewal or
        replacement, this policy may be cancelled by the Company by mailing a written notice of cancellation to the
        Named Insured stating when, not less than 10 days thereafter, such cancellation will be effective: The mailing of
        notice as aforementioned shall be sufficient notice and the effective date of cancellation stated in the notice will
        become the end of the Policy Period. Such notice will be conclusive on all Insureds. Delivery of such written
        notice by the Named Insured or the Company will be equivalent to mailing. If cancelled by the Company, earned
        premium will be computed pro rata. Premium adjustment may be made at the time cancellation is effected or as
        soon as practicable thereafter.
B. Changes In The Named Insured
    If after the inception date of this policy:
    1. There is a change of 50% or more in the total number of lawyers at the Named Insured; or
    2. There is any new in\()lvement in any single practice specialty anticipated to produce 25% or more of the Named
        lnsured's gross billable dollars;                       ·
                                                                                                                               EXH : 000012 of 000032




    the Named Insured shall give written notice of such change to the Company as soon as practicable, but in no ewnt
    later than 60 days after such change, and the Company will have the right to additional premium for such changes,
    based on its sole assessment of the additional exposure(s) presented.
    There will not be any premium adjustment during the Policy Period as the result of a change in the total number of
    lawyers at the Named Insured other than as stated herein above.




MELA00010417                                                                                                 Page 9of11
C. Changes In Ownership
     If after the inception date of this policy:
     1. Another entity, person or group of entities or persons acting in concert acquires a majority of the wting securities
        of the Named Insured or majority successor in interest of the Named Insured;
     2. The Named Insured is merged into or consolidated with another entity such that the Named Insured is not the
        sunn~ng entity; or

     3. A receiver, liquidator, conservator, trustee or similar official is appointed with respect to the Named Insured;
     then, the pol.icy will remain in effect until the end of the Policy Period, but only with respect to any Wrongful Act or
     Personal Injury which occurred before such change in ownership. The Named Insured shall give written notice of
     such change in ownership to the Company as soon as practicable, but in no event later than 60 days after such
     change in ownership. Further, in consideration of the coverage extended, the entire premium for this policy will be
     considered fully earned upon the occurrence of any of the above events.
D. Representations
     By acceptance of this policy, the Insureds agree that the information and statements contained in the application(s)
     are:
     1. The basis of this policy and are to be considered as incorporated into and constituting a part of this policy;
     2. Their representations; and
     3. Deemed material to the acceptance of the risk or hazard assumed by the Company under this policy; and
     that this policy is issued in reliance upon the truth and accuracy of such representations.
E. Entire Agreement




                                                                                                                                Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
     This policy, the Declarations, the application(s) and any written endorsements attached hereto will be deemed to be a
     single, unitary contract.
F. Other Insurance
     This insurance is excess of the Deductible stated in the Declarations and any other insurance available to the lnSJJed
     whether such other insurance is stated to be primary, contributory, excess, contingent or otherwise, unless such other
     insurance is written only as a specific excess insurance over the Limits of Liability pro~ded in this policy.
G. Changes
     Notice to any agent or knowledge possessed by any agent or other person acting on behalf of the Company will not
     affect a waiver or a change in any part ofthis policy and will not estop the Company from asserting any right under the
     terms of the policy. The terms of this policy will not be waived or changed, except by written endorsement issued to
     form a part of this policy, and this policy embodies all agreements existing between the Insureds and the Compa111 or
     any of its agents relating to this insurance.
H. Assignment Of Interest
     Assignment of interest under this policy will not bind the Company unless its consent is endorsed hereon.
I.   Subrogation
     1. In the event of any payment under this policy, the Company will be subrogated to the right of recovery of all
        Insureds to the extent of such payment. The Insured will execute and deliver Instruments and papers and do
        whatever else is necessary to secure such rights. The Insured will do nothing after the Claim to prejudice such
        rights.
     2. Any amount so recovered will b~ apportioned as follows:
                                                                                                                                EXH : 000013 of 000032




         Any recovery will first be used for the repayment of expenses incurred toward subrogation; second, to any loss
         and expense payment by the Insured in excess of any Deductible(s); third, to any loss and expense payments by
         an excess carrier on behalf of the Insured; fourth, to any loss and expense payments by any primary carrier on
         behalf of the Insured; and, last, to repayment of the lnsured's Deductible.




MELA 0001 0417                                                                                               Page 10of11
J. Action Against The Company
   1. No action will lie against the Company unless, as a condition precedent thereto, the Insured will have fully
      complied with all of the terms and conditions of this policy, nor until the amount of the lnsured's obligation to pay
      will have been fully and finally determined either by judgment against the Insured after actual trial or by written
      agreement of the Insured, the claimant and the Company.
   2. Nothing contained in this policy will give any person or organization any right to join the Company as a co-
      defendant in any action against the Insured to determinethe lnsured's liability. Bankruptcy or insolvency of the
      Insured or of the lnsured's estate will not relieve the Company of any of its obligations hereunder.
K•. Authorization
   By acceptance of this policy, all Insureds agree that the Named Insured as stated in the Declarations will act on
   behalf of all Insureds with respect to the:
   1. Gi\1ng and recei\1ng of all notices to and from the Company as pro\1ded herein;
   2. Exercising of the Extended Reporting Period;
   3. Cancellation of this policy in whole or part;
   4. Payment of premiums and Deductibles when due; and
   5. Recei\1ng of any return premiums that may become due under this policy.
L. Spousal And Domestic Partner Coverage
   If a Claim made against an Insured indi\1dual includes a Claim against that Insured indi~dual's lawful spouse sdely
   by reason of:
   1. Such spouse's status as the Insured indi\Adual's spouse; and




                                                                                                                              Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
   2. Such spouse's ownership interest in property from which the claimant seeks recovery for the Insured indMdual's
      Wrongful Acts;
   all loss which such spouse becomes legally obligated to pay on account of such Claim will be treated for purposes of
   this policy as loss which the Insured indi\1dual is legally obligated to pay on account of the Claim made against the
   Insured indh.1dual. Such loss will be covered under this policy only if and to the extent that such loss would be
   covered under this policy if incurred by the Insured indi\1dual. The coverage extension afforded by this Paragraph L.
   does not apply to any Claim alleging any Wrongful Act by the Insured indi\1dual's spouse. The term spou~e as used
   in this section includes any natural person qualifying as a domestic partner under the pro\1sions of any applicable
   federal, state or local law in the United States of America.
M. Liberalization
   If the Company adopts any re\1sion to this policy wording that would broaden the coverage under this policy form at
   any time during the Policy Period, the broadened coverage will immediately api:>IY to this policy, without any effect on
   the terms and conditions, including but not limited to the Limits of Liability. ·




                                                                                                                              EXH : 000014 of 000032




MELA0001 0417                                                                                              Page 11 of 11
                                                                                                                INTERLINE



111
MARKEL"                         EVANSTON INSURANCE COMPANY

                  THIS ENDORSEMENT CHANGES THE PO LI CY. PLEASE READ IT CAREFULLY.


                                                   SERVICE OF SUIT

All Co-.erage Parts included in this policy are subject to the following:

Except with respect to any policy issued in any state in which the Insurer is licensed as an admitted insurer to transact
business, it is agreed that in the e-.ent of the failure of the Company to pay any amount claimed to be due hereunder, the
Company, at the request of the Named Insured, will submit to the jurisdictioo of a court of competent jurisdiction within the
United States and will comply with all requirements necessary to gi-.e such court jurisdiction and all matters arising here-
under shall be determined in accordance with the law and practice of such court. Nothing in this clause constitutes or
should be understood to constitute a wai-.er of the Company's rights to commence an action in any court of competent
jurisdiction in the United States, to remo\€ an action to a United States District Court or to seek a transfer of a case to
another court as permitted by the laws of the United States or of any state in the United States. It is further agreed that
ser"1ce of process in such suit may be made upon Secretary, Legal Department, Markel Ser"1ce, Incorporated, Ten Park-
way North, Deerfield, Illinois 60015 and that in any suit instituted against the Company upon this policy, the Company will




                                                                                                                                Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
abide by the final decision of such Court or of any Appellate Court in the e\.Bnt of an appeal.

Further, pursuant to any statute of any state, territory or district of the United States which makes pro\1sion therefor, the
Company hereby designates the Superintendent, Commissioner or Director of Insurance or other official specified for that
purpose in the statute, or his/her successor or s uccessors in office, as its true and lawful attorney upon whom may be
ser-.ed.any lawful process in any action, suit or proceeding instituted by or on behalf of the Named Insured or any benefi-
ciary hereunder arising out of this policy, and hereby designates the abo\€-named as the person to whom the said officer
is authorized to mail such process or a true copy thereof.




                                                                                                                                EXH : 000015 of 000032




All other tem'S and conditions remain unchanged.

MEIL 1200 01 10                                                                                                 Page 1of1
                                 EVANSTON INSURANCE COMPANY
                     T HIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                      (BRO.AD FOR M)


It is agreed that:
1.    This policy does not apply:
      A.     Under any Liability Coverage, to bodily injury or property damage
             (1)     with respect to which an Insured under this policy is also an Insured under a nuclear energy liability
                     policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
                     Underwriters or Nuclear Insurance Association of Canada, or would be an Insured under any such
                     policy but for its termination upon exhaustion of its limit of liability; or
             (2)     resulting from the hazardous properties of nuclear material and with respect to which (a) any person or
                     organization is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or
                     any law amendatory thereof, or (b) the Insured is, or had this policy not been issued would be, entitled
                     to indemnity from the United States of America, or any agency thereof, under any agreement entered




                                                                                                                                   Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
                     into by the United States of America, or any agency thereof, with any person or organization.
      8.     Under any Medical Payments Coverage, or any Supplementary Payments provision relating to first aid, to
             expenses incurred with respect to bodily injury resulting from the hazardous properties of nuclear material and
             arising out of the operation of a nuclear facili ty by any person or organization.
      C.     Under any Liability Coverage, to bodily injury or property damage resulting from the hazardous properties of
             nuclear material, if
             (1)     the nuclear material (a) is at any nuclear facility owned by, or operated by or on behalf of, an Insured or
                     (b) has been discharged or dispersed therefrom;
             (2)     the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                     processed, stored, transported or disposed of by or on behalf of an Insured; or
             (3)     the bodily injury or property damage arises out of the furni shing by an Insured of services , materials,
                     parts or equipment in connection with the planning, construction, maintenance, operation or use of any
                     nuclear facility, but if such facility is located within the United States of America, its territories or
                     possessions or Canada, this exclusion (3) applies only to property damage to such nuclear facility and
                     any property thereat.




                                                                                                                                   EXH : 000016 of 000032




MEIL 5409 09 10                                                                                                    Page 1 of 2
2.    As used in this endorsement:
      "hazardous properties" include radioactiw, toxic or explosive properties;
      "nuclear materialn means source material, special nuclear material or by-product material;
      "source material", "special nuclear material", and "by-product material" have the meanings given them in the Atomic
      Energy Act of 1954 or in any law amendatory thereat,
      "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation
      in a nuclear reactor;
      "waste" means any waste material (1) containing by-product material and (2) resulting from the operation by any
      person or organization of any nuclear facility within the definition of nuclear facility under paragraph (a) or (b)
      thereof;
      "nuclear facility" means
             (a)   any nuclear reactor,
             (b)   any equipment or de\Jce designed or used for (1) separating the isotopes of uranium or plutonium, (2)
                   processing or utilizing spent fuel, or (3) handling, processing or packaging waste,
             (c)   any equipment or de\Jce used for the processing, fabricating or alloying of special nuclear material if at
                   any time the total amount of such material in the custody of the Insured at the premises where such
                   equipment or de~ce is located consists of or contains more than 25 grams of plutonium or uranium 233
                   or any combination thereof, or more than 250 grams of uranium 235.
             (d)   any structure, basin, excavation, premises or place prepared or used for the storage or disposal of
                   waste.




                                                                                                                                Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
      and includes the site on which any of the foregoing is located, all operations conducted on such site and all
      premises used for such operations;
      "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-supporting chain
      reaction or to contain a critical mass of fissionable material;
      "property damage" includes all fonns of radioactive contamination of property.




                                                                                                                                EXH : 000017 of 000032




All other terms and conditions remain unchanged.

MEIL 5409 0910                                                                                                   Page2of2
                                                                                        PROFESS IONAL LIABILITY



111
MARKELe                       EVANSTON INSURANCE COMPANY
                                                                                       POLICY NUMBER: LA810338




                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFUL LY.

                                  25% MINIMUM EARNED PREMIUM

This endorsement modifies insl.l'ance pro\1ded under the following:

LAWYERS PROFESSIONAL LIABILITY INSURANCE


In consideration of the premium paid, it is hereby understood and agreed that t he following is added to Paragraph A.
Cancellation of Section XI - Other Conditions:
In the e\.ent that this policy is cancelled by the Named Insured, the policy premium is subject to a minimum earned
premium of 25% of the total premium.




                                                                                                                        Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
All other terms and conditions remain unchanged.




                                                                                                                        EXH : 000018 of 000032




MELA 2201 0417                                                                                           Page 1 of 1
                                                                                                  PROFESSIONAL LIABILITY



111
MARKEL       0
                                   EVANSTON INSURANCE COMPANY
                                                                                                 POLICY NUMBER: LA810338




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              AMENDMENT OF INSURED - TITLE AGENCY

This endorsement modifies insixance pro\.1ded under the following:

LAWYERS PROFESSIONAL LIABILllY INSURANCE


                                                            SCHEDULE

                              !Title Agency:                       GS Closing, LLC

In consideration of the premium paid, it is hereby understood and agreed that the LAWYERS PROFESSIONAL
LIABILITY INSURANCE Co-..erage Form is amended as follows:
A. The following is added to Section I - The Insured:




                                                                                                                                     Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
    The Title Agency shown in the Schedule of this endorsement.
B. Solely as pertains to the coverage provided by this endorsement, the following is added to Paragraph L. Professional
    Legal Services of Section Ill - Definitions :
    Professional Legal Services includes acting as a title abstracter/searcher, title insurance agent, or an escrow agent
    pursuant to written escrow instructions accepted in writing by the Title Agency shown in the Schedule of this
    endorsement or title closing agent, notary public or real estate settlement agent.
C. The following are added to Paragraph A. of Section IV - Exclusions :
    This policy does not apply to any Claim:
    A . Based upon, arising out of, or in any way in\()lving any:
        1. The insolvency, recei-..ership, bankruptcy, liquidation or financial inability to pay of any bank, savings and
                 loan, banking firm, financial institution, lender, mortgage company, registered representati-..e or broker/dealer
                 of securities or commod~ies, insurance company, reinsurer, risk retention group or capti-..e (or any other self-
                 insurance plan or trust by whatsoever name), contractor, property de-..eloper, real estate company, or any
                 other indi\.1dual, organization or other party;
        2. Conversion, misappropriation, commingling, defalcation, theft, disappearance, or insufficiency in the amount
                 of escrow funds, funds, monies, monetary proceeds, property, or any other assets , securities. negotiable
                 instruments or any other thing of value. This exclusion applies irrespecti\.e of which indi\.1dual, party, or
                 organization actually or allegedly committed or caused in whole or part the con\.ersion, misappropriation,
                 commingling, defalcation, theft, disappearance, or insufficiency;
        3. Disbursement of construction funds or any escrow open for: a period of over 6 months;
                                                                                                                                     EXH : 000019 of 000032



        4. Transaction invol\Ang a loan funded in whole or in part with the lnsured's own funds or the funds of any
                 organization controlled by, owned by, or commonly owned or affiliated with the Insured; or any servicing of
                 loans by the Insured; or
        5.       Violation of Real Estate Settlement Procedures Act (RESP A) or any similar state or local legislation.



All other terms and conditions remain unchanged.

MELA 2203 0417                                                                                                       Page 1 of 1
                                                                                           PROFESSIONAL LIABILITY
                                                                                          POLICY NUMBER: LA810338




                              EVANSTON INSURANCE COMPANY
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        SPLIT RETROACTIVE DATE

This endorsement modifies inst.ranee pro\Aded under the following:

LAWYERS PROFESSIONAL LIABILITY INSURANCE


                                                      SCHEDULE

                              Limits Of Liability         Deductible         Retroacti-.e Date
                          $2,000,000 Each Claim     $50,000     Each Claim     July 1, 2013
                          $2,000,000 Aggregate      $50,000     Aaaregate

In consideration of the premium paid, it is hereby understood and agreed that the LAWYERS PROFESSIONAL
LIABILITY INSURANCE Co-.erage Form is amended as follows:




                                                                                                                            Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
A. The following is added to Section Ill - Definitions for the purposes of this endorsement:
    Alternate Retroactive Date means the date shown in the Schedule of this endorsement.
B. Paragraph A. of Section VI - Limits Of liability, Deductibles, Multiple Claims And Related Claims are replaced with
   the following:
    A. Limits Of Liabil ity
        The Limits Of Liability shown in the Schedule of this endorsement are subject to the Alternate Retroacti-.e Date
        shown in the Schedule; however, the Limits Of Liability· staled in the Declarations remain subject to the
        Retroactive Date stated in the Declarations .
        1.   Each Claim
             The liability of the Company for the combined total of Damages and Claim Expenses for each Claim first
             made against the Insured during the Policy Period or Extended Reporting Period, if applicable, shall not
             exceed the Each Claim Limit of Liability shown in the Schedule of this endorsement. This limit applies as
             excess over the Deductible amount.
        2.   Pol icy Aggregate
             Subject to Paragraph 1.• the total liability of the Company for the combined total of all Dam ages and Claim
             Expenses arising out of all Cla ims first made against the Insured during the Policy Pe riod and the
             Extended Reporting Period, if applicable, shall not exceed the Aggregate Limit of Liability stated in the
             Schedule of this endorsement. This limit applies as excess 01.er the Deductible amount.
C. Paragraphs 8 .1. and 8 .2. of Section VI - Limits Of Liability, Deductibles, Multiple Claims And Related Claims are
   replaced with the following:
                                                                                                                            EXH : 000020 of 000032




    B. Deductibles
        1.   Each Claim Deducti ble
             The Each Claim Deductible amount stated in the Schedule of this endorsement will be paid by the Named
             Insured and will be applicable to each Claim and will apply to Damages and Claim Expenses, whether or
             not any Damage s payments are made.



MELA 2205 0219                                                                                               Page 1 of2
           Such Deductible amounts shall be paid by the Named Insured within 10 days of receipt of written demand by
           the Company. The determination of the Company as to the reasonableness of the Claim Expenses will be
           conclusiw.
       2. Aggregate Deductible
           Subject to Paragraph 1., the total Deductible payments to be paid by the Named Insured will not exceed the
           Deductible stated in the Schedule of this endorsement for Damages and Claim Expenses arising out of all
           Claims, other than any Supplementary Payments, first made during the Policy Period and the Extended
           Reporting Period, if applicable.



All other terms and conditions remain unchanged.




                                                                                                                        Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
                                                                                                                        EXH : 000021 of 000032




MELA 2205 0219                                                                                           Page 2of2
                                                                                             PROFESSIONAL LIABILITY



111
MARKEL     0


                              EVANSTON INSURANCE COMPANY
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          AMENDMENT OF DEFINITION OF DAMAGES

This endorsement modifies insurance pro"1ded under the following:

LAWYERS PROFESSIONAL LIABILITY INSURANCE


In consideration of the premium paid, it is hereby understood and agreed that Paragraph D. of Section Il l - Definitions is
replaced with the following:
D. Damages means the monetary portion of any judgment, award or settlement, and includes puniti\.e or exemplary
   damages or any multiplied portions of damages in excess of actual damages, including trebling of damages , to the
   extent such damages are insurable by law; pro"1ded, howe\.er, Damages will not include:
    1. The cost of any modifications or changes to the l nsured's security measures, procedures, software or hardware
       required or agreed to by the Insured to satisfy a judgment, award or settlement;




                                                                                                                              Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
    2. Taxes, criminal or c i\11 fines assessed against an In sured, or attorneys' fees of a party other than an Insured or
        other penalties imposed by law;
    3. Sanctions;
    4. Matters which are uninsurable under the law pursuant to which this policy will be construed; or
    5. The return, withdrawal, reduction, restitution or payment of any fees, profits or charges for ser"1ces or
        consideration for any expenses paid to the Insured for ser"1ces or goods.




All other terms and conditions remain unchanged.




                                                                                                                              EXH : 000022 of 000032




MELA 2207 04 17                                                                                                Page 1of1
                                                                                              P ROFESSIONAL LIABILITY



111
MARKEL     0
                                                                                             POLICY NUMBER: LA810338




                                EVANSTON INSURANCE COMPANY
                   THIS ENDORSEMENT CHA NGES THE P OLICY. PLEASE READ IT CAREFULLY.

                                             CHOICE OF COUNSEL

This endorsement modifies insmmce pro\oided under the following:

LAWYERS PROFESSIONAL LIABILITY INSURANCE


                                                        SCHEDULE

                            Partner:                           $175 per hour
                            Associate:                         $165 per hour
                            Paralegal:                         $75 per hour




                                                                                                                               Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
In consideration of the premium paid, it is hereby understood and agreed that Paragraph A. 1.b . of Section VII - Defense,
Settlements And Claim Expenses is replaced by the following:
A. Defense, Investi gati o n And Settle m e nt Of Claims
    1. The Company will ha1.e the right and duty to defend and in1.estigate any Cla im to which co\€rage under this
       policy applies pursuant to the following pro\oisions:
        b. The Company agrees to appoint a defense counsel selected by the Named Insured and appro\€d in advance
           in writing by the Company, at the Named lnsured's reques t, to act as defense counsel. The Company agrees
           to appoint such defense counsel, to defend the Insu red suqect to that defense counsel's compliance with the
           Company's current Claim Litigation Management Guidelines and cooperation with the Company. The Insured
           understands and agrees that the Company m aintains the right to appoint such defense counsel, and that the
           Insure d will not, except at the lnsured's sole expense, appoint any defense counsel without the prior written
           consent of the Company. The attorneys from such defense counsel, assigned to any Claim must be admitted
           to the practice of law in the state in which the Claim is brought. All Claim Expenses are subject to hourly rate
           caps for the Partner, Associate and Paralegal lewls as shown in the Schedule of this endorsement. The
           Named Insured will be responsible for all Cla im Expenses in excess of the abo\€ referenced rate caps, and
           such Claim Expenses in excess of the abo\€ referenced rate caps will not be applied toward the applicable
           Deductible. The rates referenced abow will apply within the applicable Deductible and will apply through
           conclusion of the Clai m .
               The Company will not be responsible for any payment to such defense counsel of any hourly fee abo1.e those
               agreed to by such defense counsel pursuant to the attorney retainer agreement and the Company's Claim
               Litigation Management Guidelines.
               Subject to Section VI - Limits Of Liability, Deductibles, Multiple Claims And Related Claims, the Company's
               obligation to pay Damages and Cla im Expenses will not begin until the applicable Deductible shown in the
                                                                                                                               EXH : 000023 of 000032




               Declarations has been satisfied by the Insured.
               The In sured will direct such defense coLJ'lsel to cooperate with the Company. Such cooperation will include:
               (1) Reporting pursuant to the Company's current Claim Litigation Management Guidelines;
               (2) Pro\oiding any other reasonable information requested and fully itemized billing on a periodic basis; and


MELA2210 041 7                                                                                                  Page 1 of2
           (3) Cooperating with the Company and the Insured in resol\4ng any discrepancies.
           The fees and costs incurred by such defense counsel as set forth above, including those fees and costs
           generated by cooperation with the Companywill be included in Claim Expenses. Such Claim Expenses will
           be a part of and will not be in addition to the Limits of Liability as shown in the Declarations. Such Claim
           Expenses will reduce the Limits of Liability and will be applied against the Deductible.




All other tenns and conditions remain unchanged.




                                                                                                                          Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
                                                                                                                          EXH : 000024 of 000032




MELA2210 0417                                                                                              Page 2of2
                                                                                              PROFESSIONAL LIABILITY



111
MARKn~
                                                                                             POLICY NUMBER: LA810338




                              EVANSTON INSURANCE COMPANY
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         SUBPOENA ASSISTANCE

This endorsement modifies insurance pro...;ded under the following:

LAWYERS PROFESSIONAL LIABILITY INSURANCE


                                                       SCHEDULE

                         !subpoena Limit:                     $15,000


In consideration of the premium paid, it is hereby understood and agreed that t he followi ng is added to Paragraph B.
Supplementary Payments of Section II - Insuring Agreement:
Subpoena Assista nce




                                                                                                                                Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
In the e\€nt that during the Pol icy Period, the Insu red first recei1.ies a subpoena for l nsure d 's documents or testimony
related to the performance of Professiona I Legal Services which is not reasonably expected to result in a Claim against
the Insured , the Insured will pro"1de a copy of the subpoena or document request, if legal ad"1ce in response to the
subpoena is requested. If requested, the Company may retain legal counsel to advise the Insure d regarding document
production, or to represent the Insure d in giving sworn testimony. Legal fees and legal expenses incurred in providing
ad\1ce as to production of documents, re\1ew of testimony and representation on the date of deposition will be at the
Company's cost. In no e\€nt will notice of a Claim be eligible for co\€rage under this pro\1sion. The total of any payments
for legal fees and legal expenses incurred will not exceed the Sti:lpoena Limit shown in the Sdledule of this endorsement
for all subpoena(s) first recei\€d during the Policy Period .




All other terms and conditions remain unchanged.




                                                                                                                                EXH : 000025 of 000032




MELA 22110417                                                                                                   Pa ge 1 of 1
                                                                                          PROFESSIONAL LIABILITY



111
MARKEL~
                                                                                         POLICY NUMBER: LA810338




                             EVANSTON INSURANCE COMPANY
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  CRISIS MANAGEMENT EXPENSES

This endorsement modifies insurance provided under the following:

LAWYERS PROFESSIONAL LIABILITY INSURANCE


                                                     SCHEDULE

                        !Limit:                             $25,000


In consideration of the premium paid, it is hereby understood and agreed that the LAWYERS PROFESSIONAL
LIABILITY INSURANCE Co\erage Fann is amended as follows:
A. The following is added to Paragraph B. Supplementary Payments of Section II - Insuring Agreement:




                                                                                                                         Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
    Crisis Management Expenses
    a. Upon submission to the Company of satisfactory written proof of payment by the Named Insured, the Company
       will reimburse the Named Insured up to the Limit shown in the Schedule of this endorsement for Crisis
       Man agement Expenses incurred by the Named Insured as a direct result of any Claim co...ered under this policy.
    b. Such Limit will be part of and not in addition to the Limit Of Liability shown on the Declarations , and such
       payments will be subject to the Deductible.
B. With respect to co...erage provided by this endorsement, the following is added to Section Ill - Definitions:
    Crisis Management Expenses means the reasonable and necessary costs of retaining, for a stipulated period of
    time and with the prior approval of the Company, an independent public relations consultant and the cost of
    associated ad...ertising and public relations media and activities.




All other tenns and conditions remain unchanged.




                                                                                                                         EXH : 000026 of 000032




MELA 2219 0417                                                                                              Page1of1
                                                                                             PROFESSIONAL L IABIUlY



111
MARKEL®
                              EVANSTON INSURANCE COMPANY
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFU LLY.

                                    EXCLUSION - OFFICE SHARING

This endorsement modifies insurance provided under the following:

LAWYERS PROFESSIONAL LIABILITY INSURANCE


In consideration of the premium paid, it is hereby understood and agreed that the following is added lo Paragraph A . of
Section IV - Exclusions:
This policy does not apply lo any Claim :
A. Based upon, arising out of, or in any way in\Olving any:
    Lawyer sharing common or adjacent office facilities, offices, office space or staff that is not a partner, associate, Of
    Counse l , or a Temporary Or L eased Professiona l , for the Named Insured.




                                                                                                                               Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
All other terms and conditions remain unchanged.




                                                                                                                               EXH : 000027 of 000032




MELA 2301 041 7                                                                                                Page 1 of1
                                                                                            PROFESS IONAL LIABI LITY



111
MARKEL     0



                              EVANSTON INSURANCE COMPANY
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EXCLUSION - SPECIFIED INCIDENTJ CLAIM OR SUIT

This endorsement modifies insurance pro\Aded under the following:

LAWYERS PROFESSIONAL LIABILITY INSURANCE


In consideration of the premium paid, it is hereby understood and agreed that the following is added to Paragraph A. of
Section IV - Exclusions:
This policy does not apply to any Cla im:
A. Based upon, arising out of, or in any way in'l.()l\Ang any:
    Wrongful Act or Personal Injury, or any fact, circumstance, situation, incident, Claim or suit referred to in an answer
    to any question of the application(s) or addendum(a) attached to this policy or, if this policy is a renewal or




                                                                                                                              Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
    replacement of any policy issued by the Company or any of its affiliated companies, the application(s) or addendum(a)
    attached to the initial policy.




All other terms and conditions remain unchanged.




                                                                                                                              EXH : 000028 of 000032




MELA 2308 04 17                                                                                               Page 1 of1
                    0   Markel American Insurance Company



111
                    0   Markel Insurance Company
                    D   Evanston Insurance Company


MARKEL"
DESIGNED PROTECTION 8M FOR LAW FIRMS
RENEWAL APPLICATION FOR LAWYERS P~OFESSIONAL LIABILITY
INSURANCE
THE POLICY FOR WHICH APPLICATION IS MADE APPLIES ONLY TO CLAIMS FIRST MADE DURING THE POLICY PERIOD.
ClAIM EXPENSES WILL REDUCE THE LIMITS OF LIABILITY AND WILL APPLY AGAINST THE DEDUCTIBLE. PLEASE READ
THE POLICY CAREFULLY.

If space is insufficient to answer any question fully, attach a separate sheel


General Information
1.. (a) Full name of Insured: Goldberg Simpson, LLC and GS closing LLC
     (b) Principal business address: 9301 Dayflower St. Prospect, KY 40059
     (c) Change (if any) in secondary practice locations: 607 North Shore Drive, Suite 102 Jeffersonville, IN 47130
2. Has there been any change in the management and I or equity structure of the Named Insured firm




                                                                                                                                Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
   in the last 12 months?                                                                                      ~Yes    0   No
     If Yes, provide detalls: Death of Mitchell A Charney
3. Have there been any changes in the name of the Named Insured firm or any organizational
   changes in the last 12 months, or are any changes being contemplated?                                       ~ Yes   0   No
     If Yes, provide details: Open Indiana Office through merging KEY LAW GROUP into Goldberg Simpson LLC


Financial And Staffing Information                        $7 ,544 ,230                             $7, 600,000

1. Provide the gross revenue for the last 12 months: $               for the upcoming 12 months: $_ _ _
2.   Provide the number(s) of Lawyers and Staff who were hired or left the firm in the last 12 months.
                        Lawyers        Limited License         Paralegals        Office Staff   Independent
                                      Legal Technicians                                          Contractors
     Hired I Left       ~/~             -'-                                       _1_,~            _ ,_1_
3. In the last 12   months, has any lawyer served as a director, officer, trustee or partner of any entity
   that is or was a client at the time of service, or has any lawyer ceased to serve In such a capacity?.      D Yes   ~ No
     If Yes, complete an updated Supplement for Outside Interests.
4.   In the last 12 months, has any lawyer held an equity or financial interest in a client. or has any
     lawyer ceased to hold such an Interest in a client?                                                       D Yes   ~ No
     If Yes, complete an updated Supplement for Outside Interests.
5.   Is any lawyer proposed for this coverage:
                                                                                                                                EXH : 000029 of 000032




                                                                            0Yes ~No
     (a) An employee of any organization, entity or governmental body other than the Applicant?
         If Yes, provide details._ _ _ __ _ __ _ _ _ _ _ _ _ __ __ _ _ _ _ __ _ _ __

     (b) Engaged in any professional I business activities other than the private practice of law? ~Yes 0 No
         If Yes, provide details (incl. revenue). _M_e_d_
                                                        ia_to_rl_
                                                                A_r b_
                                                                     itra
                                                                       _to_r_ _ _ _ _ _ __ __ __ _ __ __

MALA 1009 09 17                                                                                                  Page 1 of4
Practice Areas
1. Has the Insured provided professional legal services in a new area of practice In the last 12
   months?                                                                                                      0   Yes ~ No
   If Yes, provide details (area of practice and % of revenue):


2. Does the Insured expect a change of 100.Ai or more In any area of practice In the upcoming year?             0   Yes ~ No
    If Yes, provide detalls (area of practice and % change):


Business Practices
1. Have any of the lnsured's past or present corporate clients became Insolvent, bankrupt, or went
    Into liquidation or receivership during the last 12 months?                                                 0   Yes ~ No
     If Yes, answer the following for each such client
          Cllent Name                 Client Address           Publicly Traded? (YI N)         Legal Services Perfonned



2. (a) Have any suits for collection of fees have been filed against any client In the last 12 months?          li1 Yes 0     No
        If Yes, provide the following for each suit for unpaid legal fees. Attadl a separate sheet If necessary,

              Dale Filed                  -      of Cllenl          I  $Amount Sought                 _




                                                                                                                                   Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
    (b) Provide updated status on any other unresolved suits for fees:


3. Does the Insured outsource any work, either domestically or out of the counby?                               0   Yes ~ No
    If Yes, provide the ·percentage of billings, cllent(s), supervising lawyer, describe services provided and advise the
    location where such oulsourced services originate:


4. Does the Insured accept cDent securities or other fonns of compensation In Heu of fees?                      0Yes      ~No
   If Yes, provide detalls.
5. Does the Insured share office space with any other law practice?                                             0   Yes ~ No
   If Yes, provide details.
6. Within the past year, has the appDcant's sea.nity been evaluated by a Quarlfied Security
   Assessor?                                                                                          0   N/A   0   Yes ~ No
    If yes, has the applicant corrected or compDed with all aitlcal recommendations?                            0   Yes   0   No
    If the applicant has not corrected or complied with all aitlcat recommendations, please provide the timellne for
    compllance with these recommendations.
                                                                                                                                   EXH : 000030 of 000032




    If no, please describe any steps taken to ensure compllanc.e with Payment card Industry Data Security Standard.




MALA 1009 0917                                                                                                      Page2of4
Claim History
1. Is any person{s) or entlty{les) proposed for this insurance under Investigation, or has any
   dlscipHnary complaint or grievance been made to any court, bar association, administrative agency
   or regulatory body with respect to their professional legal services?                                     0   Yes ~ No
   If Yes. provide detaUs on a separate sheel
2. Is (are) any person(s) or entityQes) proposed for this Insurance aware of any fact, error, omission,
   circumstance or situation that might provide grounds for any claim under the proposed Insurance?          0   Yes ~ No
             '                                                                   I
    If Yes, for each, complete a copy of our Supplemental Claim Form, form LA-31000.
3. For any claim that was open last year and that was submitted to any previous Insurance carrier other than Markel or
   Its affiliates, please provide updated information, Including current claim status, and updates of amounts paid and
   current reserves (on a separate sheet).
Fraud Warnings
Notice to Alabama, Arkansas, District of Columbia, Louisiana, Maryland, New Mexico, Rhode Island and
West Virginia applicants: Any person who knowingly (or willfully)* presents a false or fraudulent claim for payment of
a loss or benefit or knowingly {or willfully)* presents false information in an application for insurance Is gullty of a alme
and may be subject to fines and confinement in prison. *AppUes in Maryland only.
Notice to Colorado applicants: It is unlawful to knowingly provide false, Incomplete, or misleading facts or lnfonnation
to an Insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may lndude
Imprisonment, fines, denial of Insurance and cMI damages. Any Insurance company or agent of an Insurance company
who knowingly provides false, Incomplete, or misleading facts or Information to a policyholder or dalmant for the purpose
of defrauding or attempting to defraud the policyholder or dalmant with regard to a settlement or award payable from




                                                                                                                                Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
Insurance proceeds shall be reported to the Colorado Division of Insurance within the Deparbnent of Regulatory Agencies.
Notice to Florida and Oklahoma applicants: Any person who knowingly and with intent to Injure, defraud, or deceive
any Insurer files a statement of claim or an application containing any false, Incomplete, or misleading Information Is
guilty of a felony (of the third degree)*. *Applies In Florida only.
Notice to Kansas appllcants: Any person who, knowingly and with Intent to defraud, presents, causes to be presented
or prepares with knowledge or belief that It will be presented to or by an insurer, purported insurer, broker or any agent
thereof, any written, electronlc, electronic impulse, facsimile, magnetic, oral, or telephonic communication or statement
as part of, or In support of, an application for the Issuance of, or the rating of an insurance policy for personal or
commercial insurance, or a claim for payment or other benefit pursuant to an Insurance policy for commercial or personal
Insurance which such person knows to contain materially false Information conceming any fact material thereto; or
conceals, for the purpose of mlsleading, information concerning any fad material thereto commits a fraudulent Insurance
act.
Notice to Kentucky, New York, Ohio and Pennsylvania applicants: Any person who knowingly and with intent to
defraud any insurance company or other person mes an appltcation for Insurance or statement of dalm containing any
materially false Information or conceals for the purpose of misleading, information concerning any fact material thereto
commits a fraudulent insurance ad, which is a crime and subjects such person to aimlnal and civil penalties (not to
exceed five thousand dollars and the stated value of the dalm for each such violation)*. *Applies In New York only.
Notice to Maine, Tennessee, Virginia and Washington appJlcants: It Is a crime to knowingly provide false,
Incomplete or misleading Information to an Insurance company for the purpose of defrauding the company. Penalties
(may}* include Imprisonment, fines and denial of Insurance benefits. *AppDes In Maine only.
Notice to Minnesota applicants: A person who files a dalm wilh intent to defraud or helps commit a fraud against an
Insurer is guilty of a alme.
                                                                                                                                EXH : 000031 of 000032



Notice to New Jersey applicants: Any person who lndudes any false or misleading Information on an application for
an Insurance policy ts subject to aiminal and dvll penalties.
Notice to Oregon applicants: Any person who knowingly and with intent to defraud or solicit another to defraud the
Insurer by submitting an application containing a false statement as to any material fad may be violating state law.
Notice to Vennant applicants: Any person who knowingly presents a false statement in an application for Insurance
may be gwlty of a criminal offense and subject to penalties under state law.
MALA 1009 0917                                                                                                   Page 3 of 4
FOR THE PURPOSE OF THIS APPUCATION, THE UNDERSIGNED AUTHORIZED AGENT OF THE PERSON(S) AND
ENTITY(IES) PROPOSED FOR THIS INSURANCE DECLARES THAT TO THE BEST OF THEIR KNOWLEDGE AND BELlEF,
AFrER REASONABLE INQUIRY, THE STATEMENTS IN THIS APPLlCATION AND IN ANY ATTACHMENTS, ARE TRUE AND
COMPLETE. THE COMPANY AND AFFIUATES THEREOF ARE AUTHORIZED TO MAKE ANY INQUIRY IN CONNECTION
WITH THIS APPUCATION. SIGNING THIS APPUCATION DOES NOT BIND THE COMPANY TO PROVIDE OR THE
APPUCANT TO PURCHASE THE INSURANCE.                                                             .
THIS APPUCATION, INFORMATION SUBMITTED           WrrH
                                                 THIS APPUCATION AND ALL PREVIOUS APPUCATIONS AND
MATERIAL CHANGES THERETO ARE CONSIDERED PHYSICALLY ATTACHED TO AND PART OF THE POUCY IF ISSUED.
THE COMPANY WILL HAVE REUED UPON THIS APPUCATION AND ALL SUCH ATTACHMENTS IN ISSUING THE POUCY.
IF THE INFORMATION IN THIS APPUCATION AND ANY AlTACHMENT MATERIALLY CHANGES BETWEEN THE DATE THIS
APPUCATION IS SIGNED AND THE EFFEcnvE DATE.OF THE POUCY, THE APPUCANT WILL PROMPTLY NOTIFY THE
COMPANY, WHO MAY MODIFY OR WITHDRAW ANY OUTSTANDING QUOTATION OR AGREEMENT TO BIND COVERAGE.
THE UNDERSIGNED DECLARES THAT THE PERSON(S) AND ENTITY(IES} PROPOSED FOR THIS INSURANCE
UNDERSTAND THAT:
(I) THE POUCY FOR WHICH THIS APPUCATION IS MADE APPUES ONLY TO CLAIMS FIRST MADE DURING THE
      POUCY PERIOD;
(II) UNLESS AMENDED BY ENDORSEMENT, THE UMITS OF UABIUTY CONTAINED IN THE POUCY WILL BE REDUCED,
      AND MAY BE COMPLETELY EXHAUSTED BY CLAIM EXPENSES AND, IN SUCH EVENT, THE COMPANY WILL NOT BE
      UABLE FOR CLAIM EXPENSES OR THE AMOUNT OF ANY JUDGMENT OR SETTLEMENT TO THE EXTENT THAT SUCH
      COSTS EXCEED THE UMITS OF UABILITY IN THE POUCY; AND
(ill) UNLESS AMENDED BY ENDORSEMENT, CLAIM EXPENSES WILL BE APPUED AGAINST THE DEDUCTIBLE.

WARRANTY
The undersigned warrant to the Company that they understand and accept the notice stated above and that the
Information contained herein is true and will be the basis of the policy and deemed incorporated therein, should the




                                                                                                                          Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
Company evidence its acceptance of this application by issuance of a policy. The undersigned authorize the release of
daim information from any prior insurer to the Company or affiliates thereof.
This application is signed by undersigned authorized agent of the applicant(s) on behalf of the applicant(s) and its,
owners, partners, directors, officers and employees.
This application must be signed by the owner, principal, partner, executive officer or equivalent within 60 days of the
proposed effective date.

                                                                   Managing Member
                                                                   litle
                                                                   06/27/2019
                                                                   Date

(Florida only) Agent license number: - - - - - - - - -




                                                                                                                          EXH : 000032 of 000032




MALA 1009 0917                                                                                             Page4 of4
Chuck Cassis

From:                              Steve Smith
Sent:                              Thursday, January 10, 2019 4:41 PM
To:                                Blanner, Joseph; temalfarb@esb-law.com; howard@esb-law.com
Cc:                                Kaupp, Boris
Subject:                           RE: Synergy Plumbing - Origin Constructors



Joe, I do not know the benefit of going over the lien issues again, as you do below, other than restating the obvious.
Your draft responses are very well done. I will review further tomorrow and provide some thoughts and potential
inclusions. You did not advise of your due date for filing the answer to counterclaims, so please advise as soon as
possible.

The larger question is what damages have they asserted as a result of the defective lien. Merely a cloud on the title has
not been proven to carry damages in Kentucky that I am aware of. I haven't researched that lately as that is a common
claim in every lien case, valid lien or not.

I note in your complaint that you did include a breach of contract and unjust enrichment claim. Those are most critical
anyway. They will survive whether or not the lien claim survives, and that is the underlying basis for the non-payment.

To the extent that I need to advise my carrier of any action, I am not aware of why that is necessary at this time. A few
hours legal time for the preparation of response documents on the counterclaims, I can understand. However, until




                                                                                                                                 Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
there has been some proof of damages from the bank or from the owner, who in fact claim it is a defective lien, then I
am not sure what I need tell my carrier. If you are insinuating that Emalfarb, Swan and Bain, or Goldberg Simpson
shares risk in the failing of your client to prove it is entitled to damages under the breach of contract claim, then I simply
do not follow. The question has always been whether Synergy has a provable claim for unpaid contract balances under
his agreement with Origin Constructors. That is the issue that needs some answers.

As I said above, I will be providing comments on the draft responses on Friday.

Thanks,

Stephen E. Smith, Esquire
Goldberg Simpson, LLC

From: Blanner, Joseph <jblanner@mlklaw.com>
Sent: Thursday, January 10, 2019 3:23 PM
To: Steve Smith <ssmith@goldbergsimpson.com>; temalfarb@esb-law.com; howard@esb-law.com
Cc: Kaupp, Boris <bkaupp@mlklaw.com>
Subject: Synergy Plumbing - Origin Constructors


Dear Mr. Smith, Mr. Emalfarb and Mr. Bain,
                                                                                                                                 EXH : 000001 of 000003




Please find enclosed the following, which pertains to the mechanic's lien filings you made on
behalf of your former client Synergy Plumbing, LLC. ("Synergy") in Kentucky State Court:

           Synergy's Complaint, which includes a Count for enforcement of the restated and refiled
           lien;
                                                               1
   -   The Counterclaim of Origin Constructors, LLC. ("Origin") and Brookside Kentucky, LLC.
       ("Brookside");
   -   The Counterclaim of Commerce Bank;
   -   Our draft Reply to the above listed counterclaims.

As you will notice, both Origin/Brookside and Commerce Bank assert claims against Synergy
arising from defects in the original lien filing (failure to correctly describe the property subject
to the lien, failure to provide the statutory notice of intent to file lien to Brookside as the
owner of the property), as well as from defects pertaining to the re-stated and re-filed lien
(release of the original lien and failure to timely file the lien).

We have tried to include reasonable arguments for the validity of the liens into our draft
replies, including actual or constructive notice to Brookside via the pre-lien notice that was
provided to Origin, and the inefficiency of the lien release due to absence of consideration. To
the extent you have any suggested input, factual or otherwise, to further support our
argument regarding the validity of the liens, or our arguments contra the counterclaims,
please provide them to us no later than by the end of business next Tuesday, January 15.

As I pointed out in my prior communications with you, there are serious problems with the




                                                                                                       Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
liens and related filings prepared by your firm, because:

   -   The original lien did not include the legal description for the correct parcel of land that
       was to be subject to the lien;
   -   The original lien listed Origin, not Brookside as the record owner, as owner of the
       property to be subject to the lien;
   -   The pre-lien notice went to Origin, not Brookside as the record owner;
   -   You filed a release of lien stating the lien had "been satisfied in full," even though
       Synergy had informed you in writing that the amounts stated in the lien remained
       outstanding;
       Due to the defects in the original lien filing, coupled with the unwarranted release
       thereof, and the passage of time involved, it is highly questionable whether the re-filed
       and re-stated lien can stand.

The pending counterclaims are based precisely upon these issues. Given the exposure which
Synergy faces as a result of the pending counterclaims, coupled with the prospect of not being
                                                                                                       EXH : 000002 of 000003




able to enforce the pending lien, Synergy is looking to your firm, as the party responsible for
any mistakes in the lien and the filing procedures, to make it whole with regard to its lien
claim, and to defend it and hold it harmless with regard to the counterclaim filed by
Origin/Brookside and Commerce Bank. Synergy is also looking to you to pay the additional
attorney's fees incurred by it as a result of the foregoing. To the extent you have not done so


                                                  2
already, we ask you to notify your firm's professional liability insurer of this matter and
confirm this to us.


We are looking forward to receiving your comments to the draft Replies and to our response
to our request above. Thank you.


Sincerely,




Joseph C. Blanner, Esq. I jblanner@mlklaw.com
McCarthy, Leonard & Kaemmerer, L.C.
825 Maryville Center Drive, Ste. 300
Town & Country, Missouri 63017-5946
Phone: 314.392.5200 I Facsimile: 314.392.5221 I Cell: 636.248.4527
www.linkedin.com/in/josephblanner/ I www.mlklaw.com

CONFIDENTIALITY -- This e-mail and any attachments are confidential and are also privileged under the attorney-client privilege if sent to or from a
client to an attorney and work-product doctrine if sent in anticipation of litigation. If you are not the named recipient, please notify the sender
immediately, destroy the e-mail and its contents and do not disclose the contents to another person, use it for any purpose, or store or copy the
information in any medium. It is unlawful (18 U.S.C. § 2510} for you to keep this e-mail if it is not intended for you. I am communicating to you via
e-mail because you have consented to receive communications via this medium.




                                                                                                                                                        Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
Any U.S. federal tax advice contained in this communication (including any attachments or enclosures) was not intended or written by the author
to be used, and cannot be used, for the purpose of (1) avoiding penalties that may be imposed on a taxpayer or (2) promoting, marketing, or
recommending to another party any transaction or other matter addressed herein.




                                                                                                                                                        EXH : 000003 of 000003




                                                                          3
            MCCARTHY
           LEONARD &
          AEMMERER
          ATTORNEYS AT LAW


                                                                                                Joseph C. Blanner
                                                                                            Jblanner@mlklaw .com



                                                  May 29,2020

Via Certified Return Receipt Mail                         Via Certified Return Receipt Mail
 Stephen E. Smith                                         Hal Emalfarb
 Goldberg Simpson, LLC                                    Emaliarb, Swan & Bain
 9301 Dayflower Street                                    440 Central Ave.
 Prospect, KY 40059                                       Highland Park, IL 60035

Re: Synergy Plumbing, LLC

Messrs. Smith and Emalfarb:




                                                                                                                               Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
As y'ou will recall, 1ny fird1 h~presents Synel:gy Plurhbing,·LLC ("Synergy") in itsdispute:against
GW!gii1'C6hstnkt0t's;:I~Lc.:, et. 'al: 1As'ymX khow; your'firm filed multiple liens fen' rnultiple parties
related to an Origin Constructions, LLC's ("Origin") project in Bowling Green, Kentucky. In
pat:ti c tiliw; :y6u filed a'lien agairl's(a 1ptopert)' l'Ocation at F265; m1a.125 ~/·Kentucky Street, Bowling
Green, Kerituck)' 42101 fii:st'oii..·bel~'alfof,a company ·called MMI (on·Septet'nber 5, 2017)iahd
then on: behalf ofh1y Client (o'n December 5, 2017):

The property information utilized for the initial liens was incorrect. Thus, the liens were filed
against the wrong property and identified the wrong owner. In particular, you utilized information
provided by MMI or others when you filed the initial MMI lien on September 5, 2017. My client
informed you prior to or at the time of filing its lien that the address appeared to be incorrect on
the lien that you prepared. Nonetheless, you filed the lien against the property located at 1265 and
1257 Kentucky Street.

At some point in time you corrected the MMI lien by noting the correct property address. You did
not correct Synergy's lien nor did you apprise Synergy of this enor. Nor did you even apprise
Synergy that you corrected the MMI lien.

Regardless, at 'so in~ point MMI settled with Origin. Consequently, you prepared and released
MMI's lien on ur abmit Adgti:St23\ 20L8.. Or\ this same date, you prepared ·and released Synergy':s
lfe11: A!Pofthesei:lttiohs \"lel·e'h:lken' wi'thdut any cot1s'Ltlti:Jtic'n1 :..;1\,lth. Syilergr. '·': · · ' ·· · ·
                                                                                                                               EXH : 000001 of 000003




Tht.1s~ ;\s of AtigtJst'23,·   2018. Syndgy had 110 kriowleclge that a liel'l had· beel1'pi·epared 'ai1d fil.ed
against the wrong prol)erty and that ·such lien was released. You thereatter proposed. refiling the
lien against the wrong property and identifying the wrong owner. Instead, a Restated and Refiled




                                                                                                          I!   '           \
           825 MARYVILLE CENTRE DRIVE SuiTE 300 ITowN AND CouNTRY (Sr. Lou1s) I MlssouRI63017-5946                    1./'f"
                          PHoNE: 314.392.5200 I FAx: 314.392.5221 I www.MLKLAw.coM
     I2
May 29,2020



Statement of Lien was filed on September 6, 2018, against the correct property at 1266 Kentucky
Street, Bowling Green, Kentucky 42101.

As feared, the dismissal of the lien caused a cascade of actions to Synergy's detriment. By failing
to correct the initial lien in any manner, much less a statutory timely manner, the dismissal acted
as a subsequent bar for future liens. Your actions caused Synergy to defend itself in a lawsuit
seeking declaratory judgment, a charge of filing of an illegal lien, and slander of title. Our firm
specifically warned you that this would happen after we learned of the circumstances surrounding
the improper liens.

Due to the improper actions taken by your firm, my client was forced to settle its lawsuit against
Origin for an amount far less than what the case was actually worth. Now that the underlying cause
of action has concluded, much to the detriment of Synergy, Synergy hereby demands the sum of
$586,227.39. This amount not only reflects what the underlying case was worth but had to forgo
due to seeking and obtaining a release for actions caused by your firm, but also attorney's fees and
costs associated with defending Synergy against the Counterclaim.

I trust that your carrier has already been placed on notice of this issue, but if not, please forward a
copy of this letter to it.




                                                                                                          Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
                                               Very truly yours,
                                               McCARTHY, LEONARD & KAEMMERER, L.C.


                                               Joseph C. Blanner




                                                                                                          EXH : 000002 of 000003
                                                                                                                                                                                                   I,.,   -




                                                                                                                    ··-::;/\. '\X..-)U .t."'                                                 .:I
                                                                                                                                                                               --- '"r,
                                                                                                                    .\.i<:.lf0'63f::J                                   ~A....{:i't.-.:J.~ ~.s.~

                                                                                                                     .2.9 ·.~~lhl~ ~t ~z:::j                       ~3-::;                      ~<'-
                                                                                                                                                                  !!!
                        MCCARTHY                                                                                      P~4     .}'.-t                            '•:J
                                                                                                                                                                 : z
                       LEONARD &                                                                                                                                  02 i p
                                                                                                                                                                  0003208036                                  f>fl.A Y 29 2020
                     KAEMMERER                                                                                                                                    M/\IL.ED FROM:Z:!!.o G(lDI:':: >)~10i·t
                           ATTORNEYS AT LAW
     825 MARYVILLE (ENTRE DRIVE j SUITE 300 j TOWN AND (OUNTRY j MISSOURI 63017-5946




                                                                                               Stephen E. Smith


                           IIIII IIIII                                                         Goldberg Simpson, LLC
                                                                                               9301 Dayflower Street




                                                                                                                                                                                                                                                   Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
                                                                                               Prospect, KY 40059
                     7019 2280 0001 7008 8759

                                                                                                                               · \l1i1h•!HHH{l 1ih-tit\1 1 1,1p1nJ1lhw~hltJ1HHl1iPJi;li
                                                                                  .. ::::-j.1:n:~s-s-Sst:~:Sig-st
 ,
..             .·(.;·""'


     '




                                                                                                                                                                                                                                 EXH : 000003 of 000003
EXH : 000001 of 000004   Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
EXH : 000002 of 000004   Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
EXH : 000003 of 000004   Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
EXH : 000004 of 000004   Presiding Judge: HON. THOMAS DAWSON WINGATE (648243)
    Date Produced: 12/28/2020

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE/RD item number 9236 0901 9403 8327
    8096 36. Our records indicate that this item was delivered on 12/21/2020 at 07:26 a.m. in FRANKFORT,
    KY 40601. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.




                                                                                                               AOS : 000001 of 000001




    Customer Reference Number:           C2425981.13898470



2
    Date Produced: 12/28/2020

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE/RD item number 9236 0901 9403 8327
    8096 81. Our records indicate that this item was delivered on 12/21/2020 at 08:07 a.m. in FRANKFORT,
    KY 40601. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.




                                                                                                               AOS : 000001 of 000001




    Customer Reference Number:           C2425981.13898469



2
